CHS INC.
_______________________________

NOTE PURCHASE AGREEMENT
_______________________________

Dated as of October 4, 2007

$400,000,000 6.18% Series I Senior Notes due October 4, 2017

                         
1. AUTHORI
  ZATION OF NOTES     1           2.   SALE AND PURCHASE OF NOTES     1  
3.
  CLOSING             1  
4.
  CONDITIONS TO CLOSING             2  
 
    4.1.     Representations and Warranties     2  
 
    4.2.     Performance; No Default     2  
 
    4.3.     Compliance Certificates     2  
 
    4.4.     Opinions of Counsel     2  
 
    4.5.     Purchase Permitted By Applicable Law, etc     3  
 
    4.6.     Sale of Other Notes     3  
 
    4.7.     Payment of Special Counsel Fees     3  
 
    4.8.     Private Placement Number     3  
 
    4.9.     Changes in Corporate Structure     3  
 
    4.10.     Offeree Letter     4  
 
    4.11.     Proceedings and Documents     4   5.   REPRESENTATIONS AND
WARRANTIES OF THE COMPANY     4  
 
    5.1.     Organization; Power and Authority     4  
 
    5.2.     Authorization, etc     4  
 
    5.3.     Disclosure     5  
 
    5.4.     Organization and Ownership of Shares of Subsidiaries; Affiliates  
  5  
 
    5.5.     Financial Statements; Material Liabilities     6  
 
    5.6.     Compliance with Laws, Other Instruments, etc     6  
 
    5.7.     Governmental Authorizations, etc     6  
 
    5.8.     Litigation; Observance of Agreements, Statutes and Orders     7  
 
    5.9.     Taxes     7  
 
    5.10.     Title to Property; Leases     7  
 
    5.11.     Permits and Other Operating Rights     8  
 
    5.12.     Intellectual Property     8  
 
    5.13.     Compliance with ERISA     8  
 
    5.14.     Private Offering by the Company     9  
 
    5.15.     Use of Proceeds; Margin Regulations     9  
 
    5.16.     Existing Debt; Future Liens     10  
 
    5.17.     Foreign Assets Control Regulations, etc     10  
 
    5.18.     Status under Certain Statutes     11  
 
    5.19.     Environmental Matters     11  
 
    5.20.     Solvency     11  
 
    5.21.     Hostile Tender Offers     11  
 
    5.22.     Ranking of Notes     12   6.   REPRESENTATIONS OF THE PURCHASER  
  12  
 
    6.1.     Purchase for Investment     12  
 
    6.2.     Source of Funds     12  
7.
  INFORMATION AS TO COMPANY             13  
 
    7.1.     Financial and Business Information     13  
 
    7.2.     Officer’s Certificate     16  
 
    7.3.     Inspection     17   8.   Interest; PAYMENT OF THE NOTES     17  
 
    8.1.     Interest Payments     17  
 
    8.2.     Required Principal Payments     17  
 
    8.3.     Optional Prepayments with Make-Whole Amount     19  
 
    8.4.     Allocation of Partial Prepayments     19  
 
    8.5.     Maturity; Surrender, etc     19  
 
    8.6.     Purchase of Notes     20  
 
    8.7.     Make-Whole Amount     20  
9.
  AFFIRMATIVE COVENANTS             21  
 
    9.1.     Compliance with Law     21  
 
    9.2.     Insurance     21  
 
    9.3.     Maintenance of Properties     22  
 
    9.4.     Payment of Taxes and Claims     22  
 
    9.5.     Corporate Existence, etc     22  
 
    9.6.     Pari Passu     23  
10.
  NEGATIVE COVENANTS             23  
 
    10.1.     Transactions with Affiliates     23  
 
    10.2.     Merger, Consolidation, etc     23  
 
    10.3.     Funded Debt to Consolidated Cash Flows     24  



  10.4.   Adjusted Consolidated Funded Debt to Consolidated Members’ and
Patrons’ Equity 24  

                                 
 
    10.5.     Priority Debt     24          
 
    10.6.     Liens     24          
 
    10.7.     Sale of Assets     27          
 
    10.8.     Line of Business     30          
 
    10.9.     Subsidiary Distribution Restrictions     30          
 
    10.10.     Subsidiary Preferred Stock     30          
 
    10.11.     Issuance of Stock by Subsidiaries     30          
 
    10.12.     Terrorism Sanctions Regulations.     30          
11.
  EVENTS OF DEFAULT             31          
12.
  REMEDIES ON DEFAULT, ETC             32          
 
    12.1.     Acceleration     33          
 
    12.2.     Other Remedies     33          
 
    12.3.     Rescission     33          
 
    12.4.     No Waivers or Election of Remedies, Expenses, etc     34          
13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     34          
 
    13.1.     Registration of Notes     34          
 
    13.2.     Transfer and Exchange of Notes     34          
 
    13.3.     Replacement of Notes     35          
14.
  PAYMENTS ON NOTES             35          
 
    14.1.     Place of Payment     35          
 
    14.2.     Home Office Payment     35          
15.
  EXPENSES, ETC             36          
 
    15.1.     Transaction Expenses     36          
 
    15.2.     Survival     36           16.   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT             36  
17.
  AMENDMENT AND WAIVER             37          
 
    17.1.     Requirements     37          
 
    17.2.     Solicitation of Holders of Notes     37          
 
    17.3.     Binding Effect, etc     37          
 
    17.4.     Notes held by Company, etc     38          
18.
  NOTICES             38          
19.
  REPRODUCTION OF DOCUMENTS             38          
20.
  CONFIDENTIAL INFORMATION             39          
21.
  SUBSTITUTION OF PURCHASER             40          
22.
  MISCELLANEOUS             40          
 
    22.1.     Successors and Assigns     40          
 
    22.2.     Payments Due on Non-Business Days     40          
 
    22.3.     Accounting Terms     40          
 
    22.4.     Severability     41          
 
    22.5.     Construction     41          
 
    22.6.     Counterparts     41          
 
    22.7.     Governing Law     41          
 
    22.8.     Jurisdiction and Process; Waiver of Jury Trial     41          

1

Schedules and Exhibits

             
Tab A:
  Schedule A   —   Information Relating to Purchasers
 
 
 
 

Tab B:
  Schedule B   —   Defined Terms
 
 
 
 

Tab C:
  Schedule 4.9   —   Changes in Corporate Structure
 
 
 
 

 
  Schedule 5.3   —   Disclosure Materials
 
  Schedule 5.4   —   Subsidiaries of the Company and Ownership of
Subsidiary Stock
 
  Schedule 5.5   —   Financial Statements
 
  Schedule 5.6   —   Restrictions on Debt
 
  Schedule 5.12   —   Intellectual Property
 
  Schedule 5.16   —   Existing Debt
Tab D:
  Exhibit 1   —   Form of 6.18% Series I Senior Notes due October 4, 2017
 
 
 
 

Tab E:
  Exhibit 4.4(a)   —   Form of Opinion of General Counsel for the Company
 
 
 
 

Tab F:
  Exhibit 4.4(b)   —   Form of Opinion of Special Counsel for the Purchasers
 
 
 
 


2

CHS INC.
5500 Cenex Drive
Inver Grove Heights, MN 55077

$400,000,000 6.18% Series I Senior Notes due October 4, 2017

Dated as of October 4, 2007

To Each of The Purchasers Listed in
Schedule A Hereto:

Ladies and Gentlemen:

CHS Inc., a nonstock agricultural cooperative corporation organized under the
laws of the State of Minnesota (the “Company”), agrees with each of the
purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:



1.   AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $400,000,000 aggregate
principal amount of its 6.18% Series I Senior Notes due October 4, 2017 (the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Notes shall be substantially in
the form set out in Exhibit 1. Certain capitalized terms used in this Agreement
are defined in Schedule B hereto; references to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement; and references to a “Section” are, unless otherwise specified,
references to a Section of this Agreement.



2.   SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.



3.   CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York
10022 at 10:00 a.m., local time, at a closing (the “Closing”) on October 4,
2007. At the Closing, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $500,000 as such Purchaser may request),
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), as indicated in Schedule A, against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to Wells Fargo Bank, San Francisco,
California, routing number 121000248, account number 0000044070, Beneficiary:
CHS Inc.. If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.



4.   CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.15) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Sections 10.1, 10.3, 10.4, 10.5, 10.7, 10.11 or 10.12 hereof had such Sections
applied since such date.

4.3. Compliance Certificates.

(a) Officer’s Certificate.  The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate, signed on its behalf by its Secretary or its Assistant Secretary,
and one other officer of the Company, dated the date of the Closing, certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing, from (a) David A. Kastelic,
General Counsel for the Company, substantially in the form set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) Bingham McCutchen LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

4.5. Purchase Permitted By Applicable Law, etc.

On the date of the Closing, such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one (1) Business Day
prior to the Closing.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.9. Changes in Corporate Structure.

Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

4.10. Offeree Letter.

Banc of America Securities LLC shall have delivered to the Company, their
counsel, such Purchaser, and its special counsel an offeree letter, in form and
substance satisfactory to such Purchaser, confirming the manner of the offering
of the Notes by Banc of America Securities LLC.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.



5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

      The Company represents and warrants to each Purchaser that:

5.1.
  Organization; Power and Authority.

The Company is a nonstock agricultural cooperative corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.

5.2. Authorization, etc.

The Company has all requisite corporate power to own and operate its respective
properties and to conduct its business as currently conducted and as currently
proposed to be conducted. The Company has all requisite corporate power to
execute, deliver and perform its obligations under this Agreement and the Notes.
The Company has taken all necessary corporate action to authorize the execution
and delivery of, and the performance of its obligations under, this Agreement
and the Notes, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except, in
each case, as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.3. Disclosure.

The Company, through its agent, Banc of America Securities LLC has delivered to
each Purchaser a copy of a Confidential Private Placement Memorandum, dated
September, 2007 (the “Memorandum”), relating to the transactions contemplated
hereby. The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
listed in Schedule 5.5 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since August 31, 2006, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company or its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

5.5. Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

5.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary. The Company
is not a party to any contract or agreement or subject to any charter or other
corporate restrictions which materially and adversely affects its business,
property, assets, financial condition or results of operations, and the Company
is not a party to, or otherwise subject to any provision contained in, any
instrument evidencing Debt of the Company, any agreement relating thereto or any
other contract or agreement (including its charter) which limits the amount of,
or otherwise imposes restrictions on the incurring of, Debt of the Company of
the type to be evidenced by the Notes except as set forth in the agreements
listed in Schedule 5.6 attached hereto. The provisions of this Agreement and the
Notes do not contravene any agreement listed in Schedule 5.6.

5.7. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any Subsidiary or any properties or rights of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all Federal, state and, to the
knowledge of the officers of the Company, other tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
August 31, 2004. The Company is a cooperative association taxed under the
provisions of “subchapter T” of the Code and the Company does not presently
intend to alter its status as a subchapter T cooperative association for Federal
income tax purposes.

5.10. Title to Property; Leases.

Except for minor defects in title which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, the Company has
and each of its Subsidiaries has good and indefeasible title to its respective
real properties (other than properties which it leases) and good title to all of
its other respective properties and assets that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

5.11. Permits and Other Operating Rights.

The Company and each Subsidiary of the Company has all such valid and sufficient
certificates of convenience and necessity, franchises, licenses, permits,
operating rights and other authorizations from all Governmental Authorities
having jurisdiction over the Company or any Subsidiary or any of its properties,
as are necessary for the ownership, operation and maintenance of its businesses
and properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
all Governmental Authorities or any of its properties are free from restrictions
or conditions which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.12. Intellectual Property.

Except as disclosed in Schedule 5.12,

(a) the Company and its Subsidiaries own or possess all patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.13. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA (aside from
ordinary claims for benefits under the Plans) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company or any ERISA Affiliate, or in the imposition of any Lien on any
of the rights, properties or assets of the Company or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $15,000,000 for any single
Plan or by more than $20,000,000, in the aggregate, for all such Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.13(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

5.14. Private Offering by the Company.

Since September 30, 2006, neither the Company nor anyone acting on its behalf
has, directly or indirectly, offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 65 other Institutional Investors (as defined in
clause (c) of the definition of such term), each of which has been offered the
Notes at a private sale for investment. Neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or “blue
sky” laws of any applicable jurisdiction.

5.15. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes for working and
general capital requirements. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

5.16. Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.16 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries in excess of
$10,000,000 or having commitments in excess thereof as of the date of the
Closing. Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Debt of the Company or such Subsidiary and no event or condition exists with
respect to any Debt of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) The aggregate amount of all outstanding Debt of the Company and its
Subsidiaries not set forth on Schedule 5.16 does not exceed $5,000,000.

(c) Except as disclosed in Schedule 5.16, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.

(d) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.16.

5.17. Foreign Assets Control Regulations, etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

5.18. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.19. Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

5.20. Solvency.

The Company, after giving effect to the transactions contemplated by this
Agreement and the Notes, will not be engaged in any business or transaction, or
about to engage in any business or transaction, for which the Company has
unreasonably small assets or capital (within the meaning of the Uniform
Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act and Section 548
of Title 11 of the United States Code), and the Company does not have any intent
to hinder, delay or defraud any Person to which it is, or will become, on or
after the date of Closing, indebted to or to incur debts that would be beyond
its ability to pay as they mature.

5.21. Hostile Tender Offers.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Tender Offer.

5.22. Ranking of Notes.

The Company’s obligations under the Notes and this Agreement will, upon issuance
of the Notes, rank at least pari passu, without preference or priority, with all
of its other outstanding unsecured and unsubordinated obligations, except for
those obligations that are, or are liable to be, mandatorily preferred by law.



6.   REPRESENTATIONS OF THE PURCHASER.

6.1. Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.



7.   INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in members’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.chsinc.com) and shall have given each
holder of Notes prior notice of such availability on EDGAR and on its home page
in connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

(b) Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,

(i) consolidated and consolidating balance sheets of the Company and its
Subsidiaries, as at the end of such year, and

(ii) consolidated and consolidating statements of income and cash flows and a
consolidated statement of members’ equity of the Company and its Subsidiaries,
for such year,

setting forth in each case, in comparative form, the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to members, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(b), provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-K if it shall
have timely made Electronic Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes; and

(h) Information Required by Rule 144A – with reasonable promptness, upon the
request of any such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through and including 10.5 and Section 10.7
hereof, inclusive, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3. Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company or any Subsidiary, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.



8.   INTEREST; PAYMENT OF THE NOTES.

8.1. Interest Payments.

Interest on the Notes shall accrue on the unpaid principal balance of the Notes
at the rates and shall be computed on the basis as described in the Notes.
Interest shall be due and payable as provided in the Notes.

8.2. Required Principal Payments.

(a) Required Principal Payments. The Company shall pay, and there shall become
due and payable with respect to the Notes, the principal amount of $80,000,000
(each such payment a “Required Principal Payment”) on October 4 in each year
commencing on October 4, 2013 to and including October 4, 2016; provided,
however, that the principal amount of the Notes prepaid or purchased pursuant to
Section 8.3 shall be applied against the principal amount of the Notes due at
maturity and each Required Principal Payment becoming due under this
Section 8.2(a) in inverse order of their scheduled due dates; and provided
further that upon any partial prepayment of the Notes pursuant to Section 8.2(b)
or Section 10.7, the principal amount of each Required Principal Prepayment of
the Notes becoming due under this Section 8.2(a) on and after the date of such
prepayment shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Notes is reduced as a result of such prepayment. Each
Required Principal Payment shall be at 100% of the principal amount paid,
together with interest accrued thereon to the date of payment. The entire
remaining outstanding principal amount of the Notes, together with all accrued
and unpaid interest thereon, shall be due and payable on October 4, 2017.

(b) Offer to Pay Notes Upon Change in Control.

(i) Notice and Offer. The Company will not take any action that consummates or
finalizes a Change in Control unless at least thirty (30) days prior to such
action it shall have given to each holder of the Notes written notice of such
impending Change in Control. The Company will, within five (5) Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes
in the manner set forth in Section 18. If a Change in Control has occurred, such
written notice shall contain, and shall constitute an irrevocable offer to
prepay all or (at such holder’s option) any portion of the Notes held by such
holder on a date specified in such notice (the “Proposed Prepayment Date”) that
is not less than thirty (30) days and not more than sixty (60) days after the
date of such notice. If the Proposed Prepayment Date shall not be specified in
such notice, the Proposed Prepayment Date shall be the 30th day after the date
such notice shall have been sent by the Company. In no event will the Company
take any action to consummate or finalize a Change in Control unless the Company
has given the notice required by this Section 8.2(b)(i) and, contemporaneously
with such action, the Company prepays all Notes required to be prepaid in
accordance with Section 8.2(b)(ii) hereof.

(ii) Acceptance and Payment. A holder of Notes may accept the offer to prepay
made pursuant to Section 8.2(b)(i) by causing a notice of acceptance of such
offered prepayment (specifying in such notice the amount of Notes with respect
to which such acceptance applies) to be delivered to the Company prior to the
Proposed Prepayment Date (it being understood that the failure by a holder to
respond to such written offer of prepayment prior to the Proposed Prepayment
Date shall be deemed to constitute a rejection of such offer with respect to all
Notes held by such holder). If so accepted, such offered prepayment shall be due
and payable on the Proposed Prepayment Date. Such offered prepayment shall be
made at 100% of the principal amount of such Notes so prepaid, plus interest on
all such Notes accrued to the Proposed Prepayment Date. If the Company shall at
any time receive an acceptance of an offer to prepay Notes pursuant to this
Section 8.2(b)(ii) from some, but not all of, the holders of the Notes, then the
Company will, within two (2) Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.

(iii) Officer’s Certificate. Each offer to prepay the Notes pursuant to
Section 8.2(b) shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying:

(A) the Proposed Prepayment Date;

(B) that such payment is to be made pursuant to the provisions of Section 8.2(b)
of this Agreement;

(C) the outstanding principal amount as of the Proposed Prepayment Date of each
Note offered to be prepaid;

(D) the unpaid interest that would be due on each such Note offered to be
prepaid, accrued to the date fixed for payment;

(E) that the conditions of Section 8.2(b) have been fulfilled; and

(F) in reasonable detail, the nature and date or proposed date of the Change in
Control.

8.3. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in integral multiples of
$1,000,000 and in a minimum amount of $5,000,000, at 100% of the principal
amount so prepaid, plus interest thereon to the prepayment date and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.3 not less than ten (10) Business
Days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such prepayment date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two (2) Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date. Any partial prepayment of the Notes pursuant to this
Section 8.3 shall be applied in satisfaction of required payments of principal
in inverse order of their scheduled due dates.

8.4. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.3, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.5. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and, in the case of any such prepayment
pursuant to Section 8.3, the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

8.6. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

8.7. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.3 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% plus the yield to maturity calculated by using (i) the yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date on screen “PX 1” on the Bloomberg Financial Market Service (or
such other display on the Bloomberg Financial Market Service as may be agreed
upon by the Company and the Required Holders having the same information if
“PX-1” is replaced by Bloomberg Financial Market Service) for the most recently
issued, actively traded, on-the-run benchmark U.S. Treasury securities, having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In either case, the
yield will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly on a straight line basis between (1) the
applicable U.S. Treasury security with the maturity closest to and greater than
the Remaining Average Life and (2) the applicable U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.3 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.



9.   AFFIRMATIVE COVENANTS.

      The Company covenants that so long as any of the Notes are outstanding:

9.1.
  Compliance with Law.

The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated;
provided, however, the Company may, to the extent permitted by law, provide for
appropriate self-insurance with respect to workers’ compensation.

9.3. Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, and to pay and discharge all amounts payable for
work, labor and materials, in each case to the extent such taxes, assessments,
charges, levies and amounts have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or amount payable if (a) the amount,
applicability or validity thereof is being actively contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and amounts payable
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

9.5. Corporate Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence and will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries,
except to the extent that, with respect to Subsidiaries, in the good faith
judgment of the Company, the failure to do so could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect. The
Company will at all times preserve and keep in full force and effect all
certificates of convenience and necessity, rights and franchises, licenses,
permits, operating rights and other authorization from any Governmental
Authorities as are necessary for the ownership, operation and maintenance of its
and its Subsidiaries’ respective businesses and properties, unless the
termination of or failure to preserve and keep in full force and effect such
right, certificate or franchise, license, permit, operating right or other
authorization would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

9.6. Pari Passu.

The Company covenants that all Debt owing under the Notes and under this
Agreement will rank at least pari passu with all its other present and future
unsecured Senior Debt.



10.   NEGATIVE COVENANTS.

      The Company covenants that so long as any of the Notes are outstanding:

10.1.
  Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

10.2. Merger, Consolidation, etc.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person, except that

(a) any Subsidiary may consolidate with, or merge into, the Company or any
Wholly-Owned Subsidiary if the Company or such Wholly-Owned Subsidiary is the
surviving corporation; and

(b) the Company may consolidate with, or merge into, any other Person, or permit
any other Person to consolidate with, or merge into, it, if

(i) the successor formed by such consolidation or the survivor of such merger
(the “Surviving Corporation”), is a solvent corporation organized under the laws
of the United States of America or any State thereof (including the District of
Columbia),

(ii) if the Company is not the Surviving Corporation, (A) the Surviving
Corporation shall have executed and delivered to each holder of the Notes its
written assumption of the due and punctual performance and payment of each
covenant and condition of the Company in this Agreement and the Notes, which
assumption shall be in form and substance approved in writing by the Required
Holders, and (B) the Company shall have caused to be delivered to each holder of
the Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and

(iii) immediately after giving effect to such transaction,

(A) no Default or Event of Default shall exist, and

(B) the Surviving Corporation and its Subsidiaries are permitted to incur at
least $1.00 of additional Priority Debt under the provisions of Section 10.5.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.

10.3. Consolidated Funded Debt to Consolidated Cash Flow.

The Company will not permit the ratio of (i) Consolidated Funded Debt to
(ii) Consolidated Cash Flow determined as of the end of the four fiscal quarter
period then most recently ended, to exceed 3.00 to 1.00 at any time.

10.4. Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity.

The Company shall not permit the ratio of Adjusted Consolidated Funded Debt to
Consolidated Members’ and Patrons’ Equity to exceed .80 to 1.00 at any time.

10.5. Priority Debt.

The Company covenants that it will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, issue, incur or assume any
Priority Debt if after giving effect thereto the aggregate outstanding principal
amount of all Priority Debt would exceed 20% of Consolidated Net Worth at the
time of such creation, issuance, incurrence or assumption.

10.6. Liens.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or suffer to be created, incurred or assumed
or to exist (upon the happening of a contingency or otherwise), any Lien on or
with respect to any property of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired (unless provision is made whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured as provided in the last paragraph of this Section 10.6), except:

(a) Liens for taxes, assessments or other governmental charges or levies
securing obligations not overdue, or if overdue, being actively contested in
good faith by appropriate proceedings that will prevent the forfeiture or sale
of any property, provided that adequate reserves are established in accordance
on the books of the Company or a Subsidiary of the Company in accordance with
GAAP;

(b) attachment, judgment and other similar Liens arising in connection with
court proceedings, provided the execution or other enforcement of such Lien(s)
is effectively stayed and the claims secured thereby are being actively
contested in good faith in such manner that the property subject to such Lien(s)
is not subject to forfeiture or sale, and further provided that adequate
reserves are established on the books of the Company or a Subsidiary of the
Company in accordance with GAAP;

(c) Liens incidental to the normal conduct of the business of the Company or a
Subsidiary of the Company or to the ownership by the Company or a Subsidiary of
its property which were not incurred in connection with the borrowing of money
or the obtaining of credit or advances and which do not in the aggregate
materially detract from the value of the property of the Company or any
Subsidiary of the Company for the purpose of such business or materially impair
the use thereof in the operation of the business of the Company or any
Subsidiary of the Company, including, without limitation, Liens

(i) in connection with workers’ compensation, unemployment insurance, social
security and other like laws,

(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.6(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,

(iii) to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and

(iv) in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property;

provided that any amounts secured by such Liens are not yet due and payable.

(d) Liens existing as of the date of this Agreement securing Debt and set forth
on Schedule 5.16 hereto;

(e) any Lien renewing, extending or refunding any Lien permitted by clause
(d) of this Section 10.6, provided that (a) the principal amount of the Debt
secured by such Lien immediately prior to such extension, renewal or refunding
is not increased or the maturity thereof reduced, (b) such Lien is not extended
to any other property, and (c) immediately after such extension, renewal or
refunding no Default or Event of Default would exist;

(f) Liens on property of the Company or any of its Subsidiaries securing Debt
owing to the Company or to any of its Wholly-Owned Subsidiaries;

(g) any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary of the Company
after the date of the Closing, provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),

(ii) the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to the Company or such
Subsidiary of the property (or improvement thereon) being acquired or
constructed or (B) the Fair Market Value (as determined in good faith by the
Company) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and

(iii) such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);

(h) any Lien existing on property acquired by the Company or any Subsidiary of
the Company at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by the Company or such Subsidiary) or any Lien
existing on property of a Person immediately prior to the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company,
provided that

(i) no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,

(ii) such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with the Company or Subsidiary which was
subject to such Lien as of the time of such consolidation or merger, and

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of the Company or such Subsidiary) of the
property subject thereto at the time of the acquisition thereof or at the time
of such merger or consolidation;

(i) Liens to CoBank and other cooperatives with respect to equity held by the
Company in such banks or other cooperatives securing Debt, provided that the
aggregate Fair Market Value of such equity securing Debt shall not exceed
$50,000,000 at any one time; and

(j) other Liens not otherwise permitted under clause (a) through (i) of this
Section 10.6 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 10.3, 10.4 and
10.5 hereof.

If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (j) of this Section 10.6 (but including any
Liens in respect of the Primary Bank Facility whether or not permitted by
paragraphs (a) – (j) of this Section 10.6), it will make or cause to be made
effective provision whereby the Notes will be secured equally and ratably with
any and all other obligations thereby secured, such security to be pursuant to
agreements reasonably satisfactory to the Required Holders (including
intercreditor arrangements providing for the pari passu treatment of the Notes
and all such secured Debt) and, in any such case, the Notes shall have the
benefit, to the fullest extent that, and with such priority as, the holders of
the Notes may be entitled under applicable law, of an equitable Lien on such
property. For the avoidance of doubt, the Company acknowledges that it will not,
and will not permit any Subsidiary to, secure or grant any Liens in respect of
the Primary Bank Facility, unless an equal and ratable Lien is granted in
respect of the Notes.

10.7. Sale of Assets.

(a) Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:

(i) the property that is the subject of such Transfer constitutes either
(A) inventory held for sale, or (B) equipment, fixtures, supplies or materials
no longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);

(ii) such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary, so long as immediately before and immediately after the consummation
of such transaction, and after giving effect thereto, no Default or Event of
Default exists or would exist (each such Transfer, collectively with any
Ordinary Course Transfers, “Excluded Transfers”); or

(iii) such Transfer is a lease of the assets of the Company or any Subsidiary of
the Company to any joint venture entity, of which the Company or any Subsidiary
of the Company holds an ownership interest and shares in the earnings; provided
that the terms of any such lease and the division of the joint venture’s
earnings, when viewed as a whole, can be reasonably expected to generate the
same or greater book earnings and cash flow for the Company or Subsidiary of the
Company as would be generated absent such lease.

(b) Debt Prepayment Applications and Reinvested Transfers.

(i) Notwithstanding the provisions of Section 10.7(a), the Company or any
Subsidiary may Transfer any of its properties at the Fair Market Value thereof;
provided that

(A) either (1) such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, or,
(2) the Net Proceeds Amount with respect to such Transfer (the “Designated
Portion”) is either (x) applied to the acquisition by the Company or the
Subsidiary making such Transfer of assets of a nature similar to, and of at
least an equivalent value of, the assets which were the subject of such Transfer
(a “Reinvested Transfer”), or (y) applied to a Debt Prepayment Application, in
either case, within one year of the consummation of such Transfer, as specified
in an Officer’s Certificate delivered to each holder of Notes prior to, or
contemporaneously with, the consummation of such Transfer; and

(B) immediately after giving effect to such Transfer (1) no Default or Event of
Default shall exist and (2) the Company is able to incur at least $1.00 of
additional Priority Debt under the provisions of Section 10.5 hereof.

(ii) If, notwithstanding the certificate referred to in the foregoing clause
10.7(b)(i)(A), the Company shall fail to apply the entire amount of the
Designated Portion as specified in such certificate within the period stated in
Section 10.7(b)(i), an Event of Default shall be deemed to have existed as of
the expiration of such period and shall be deemed to be continuing.

(c) Certain Definitions. The following terms have the following meanings:

(i) “Debt Prepayment Application” means, with respect to any Transfer by the
Company or any Subsidiary, the application by the Company or such Subsidiary of
cash in an amount equal to the Net Proceeds Amount with respect to such Transfer
to pay the outstanding principal of all Funded Debt of the Company or such
Subsidiary (other than Funded Debt owing to any of the Subsidiaries or any
Affiliate and Funded Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Funded Debt, the availability of loans or other extensions
of credit under such credit facility is permanently reduced by an amount not
less than the amount of such proceeds applied to the payment of such Funded
Debt), provided that in the course of making such application the Company shall
offer to prepay each outstanding Note in a principal amount that equals the
Ratable Portion for such Note plus interest on all such Notes accrued to the
date of such payment. The Company will give each holder of Notes written notice
of such offered prepayment not less than ten (10) Business Days and not more
than sixty (60) days prior to the date fixed for such prepayment, specifying
such prepayment date, the aggregate principal amount of the Notes to be prepaid
on such date and the Ratable Portion payable with respect to each such Note. A
holder of Notes may accept or reject such offer to prepay by causing a notice of
such acceptance or rejection to be delivered to the Company at least two
(2) Business Days prior to the prepayment date specified by the Company in such
offer. If a holder of Notes has not responded to such offer by a date which is
at least two (2) Business Days prior to such specified prepayment date, such
holder shall be deemed to have rejected such offer of prepayment. If any holder
of a Note rejects or is deemed to have rejected such offer of prepayment, then,
for purposes of determining the extent to which any Net Proceeds Amount has been
applied to a Debt Prepayment Application, the Company nevertheless will be
deemed to have paid Funded Debt in an amount equal to the Ratable Portion for
such Note.

As used in this definition,

(i) “Ratable Portion” means, for any Note, an amount equal to the product of

(a) the Net Proceeds Amount (or any portion thereof) being so offered to be
applied to the payment of Funded Debt, multiplied by

(b) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Funded Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.

(ii) “Disposition Value” means, at any time, with respect to any Transfer,

(A) in the case of property that does not constitute capital stock of or other
ownership interests in any Subsidiary of the Company, the book value thereof,
valued at the time of such Transfer in good faith by the board of directors of
the Company, and

(B) in the case of property that constitutes capital stock of or other ownership
interests in any Subsidiary of the Company, an amount equal to that percentage
of the book value of the assets of the Subsidiary that issued such capital stock
or other ownership interests as is equal to the percentage that the book value
that such capital stock or other ownership interests represents of the book
value of all of the outstanding capital stock of or other ownership interests in
such Subsidiary (assuming, in making such calculations, that all securities
convertible into such capital stock or other ownership interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of time of such
Transfer in good faith by the board of directors of the Company.

(iii) “Net Proceeds Amount” means, with respect to any Transfer of any property
by any Person, an amount equal to the difference of

(A) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(B) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer and any income taxes
fairly attributable to such Transfer.

(iv) “Substantial Portion” means, at any time, any property subject to a
Transfer if the Disposition Value of such property, when added to the
Disposition Value of all other property of the Company and its Subsidiaries that
shall have been the subject of a Transfer (other than an Excluded Transfer and
Transfers of such other property to the extent the Net Proceeds Amount arising
therefrom has been applied to a Reinvested Transfer or a Debt Prepayment
Application) during the then current fiscal year of the Company, exceeds an
amount equal to 25% of Consolidated Total Assets as of the end of the fiscal
year of the Company then most recently ended.

(v) “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, capital stock of or other ownership interests in,
any other Person.

10.8. Line of Business.

The Company will not, and will not permit any Subsidiary to, engage to any
Material extent in any business activity or operations other than operations or
activities (a) in or reasonably related to the agriculture industry, (b) in the
food industry or (c) in which the Company and its Subsidiaries are otherwise
engaged on the date hereof as described in the Memorandum or businesses
reasonably related thereto or in furtherance thereof.

10.9. Subsidiary Distribution Restrictions.

The Company covenants that it will not, and will not permit any Subsidiary
(other than NCRA) of the Company to, enter into, or be otherwise subject to, any
contract or agreement (including its certificate of incorporation) which limits
the amount of, or otherwise imposes restrictions on the payment of,
Distributions by any Subsidiary of the Company.

10.10. Subsidiary Preferred Stock.

The Company covenants that it will not permit any Subsidiary of the Company to
issue or permit to be outstanding any class of capital stock which has priority
over any other class of capital stock of such Subsidiary as to Distributions or
in liquidation.

10.11. Issuance of Stock by Subsidiaries.

The Company covenants that it will not permit any Subsidiary of the Company to
issue, sell or otherwise dispose of any shares of any class of its stock (either
directly or indirectly by the issuance of rights or options for, or securities
convertible into, such shares) except to the Company or another Subsidiary of
the Company.

10.12. Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (b) knowingly engage in any dealings or transactions with any
such Person.



11.   EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in any of Section 7.1(d), Section 8.2 (other than any payment default
occurring under Sections 11(a) and/or 11(b)) or Section 10 (other than
Section 10.8) hereof; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in clauses (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this clause (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any agreement, term or condition contained in
any instrument or agreement evidencing any Debt in an aggregate outstanding
principal amount of at least $10,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Debt has become, or has been declared (or one
or more Persons are entitled to declare such Debt to be) due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of Debt to
convert such Debt into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Debt before its regular maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Debt; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $5,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 45 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
45 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed five percent (5%) of Consolidated Net Worth for
any period of ten (10) consecutive calendar days or more, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA.



12.   REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in clause
(g) or (h) of Section 11 (other than an Event of Default described in subclause
(i) of clause (g) or described in subclause (vi) of clause (g) by virtue of the
fact that such clause encompasses subclause (i) of clause (g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 66-2/3% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in clause (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders may, by written notice
to the Company, rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or any Note upon any holder of any Note shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.



13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or its attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$500,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $500,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

13.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.



14.   PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Bank of America, N.A. in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Qualified Institutional Buyer or Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.



15.   EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.



16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.



17.   AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

17.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.



18.   NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John Schmitz, Executive Vice President and
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.



19.   REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic, electronic or digital, or other similar
process and such Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.



20.   CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any Federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.



21.   SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.



22.   MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.3 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Notes is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

22.3. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

22.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

3

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.

Very truly yours,

CHS INC.

By:      
Name:
Title:


The foregoing is hereby agreed to
as of the date thereof.

[PURCHASERS]

By:      
Name:
Title:


4

SCHEDULE A
INFORMATION AS TO PURCHASERS

          Purchaser Name   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in
which to register Note(s)   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Note
Registration Number(s);     Principal Amount(s)   RI-1; $59,390,000     Federal
Funds Wire Transfer     JPMorgan Chase Bank     New York, NY     ABA No.:
021-000-021 Payment on account of Note(s)   Account Name: Prudential Managed
Portfolio Method   Account No.: P86188 Account Information   Ref: “Accompanying
Information” below and Security No. INV05998     Name of Company: CHS INC.    
Description of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, NJ 07102
 
  Attention: Manager, Billings and Collections
 
  Recipient of telephonic prepayment notices:
 
  Manager, Trade Management Group
Address/Fax for Notices Related
  Tel: 973-367-3141
to Payments
  Fax: 888-889-3832
 
       
 
  The Prudential Insurance Company of America
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Instructions re: Delivery of Notes
  Attn: Wiley S. Adams, Esq.
 
       
 
  THE PRUDENTIAL INSURANCE COMPANY
 
  OF AMERICA
 
  By: ___________________________________
 
  Name:
Signature Block
  Title: Vice President
 
       
Tax Identification Number
    22-1211670  
 
       

5

          Purchaser Name   UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY Name
in which to register Note(s)   UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
Note Registration Number(s);     Principal Amount(s)   RI-2; $7,500,000    
Federal Funds Wire Transfer     JPMorgan Chase Bank     New York, NY     ABA
No.: 021-000-021 Payment on account of Note(s)   Account Name: UPARC PLAZ Trust
2 - Privates Method   Account No.: P86393 Account Information   Ref:
“Accompanying Information” below and Security No. INV05998     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Universal Prudential Arizona Reinsurance Company
 
  c/o The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, NJ 07102-4077
 
  Attn: Manager, Billings and Collections
 
  Recipient of telephonic prepayment notices:
 
  Manager, Trade Management Group
Address/Fax for Notices Related
  Tel: 973-367-3141
to Payments
  Fax: 888-889-3832
 
       
 
  Universal Prudential Arizona Reinsurance Company
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Instructions re: Delivery of Notes
  Attn: Wiley S. Adams, Esq.
 
       
 
  UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
 
  By: Prudential Investment Management, Inc.,
 
  as investment manager
 
  By: ______________________________
 
  Name:
Signature Block
  Title: Vice President
 
       
Tax Identification Number
    41-2214052  
 
       

6

          Purchaser Name PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
Name in which to register Note(s)   PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY Note Registration Number(s);     Principal Amount(s)   RI-3; $2,100,000
    Federal Funds Wire Transfer     JPMorgan Chase Bank     New York, NY     ABA
No.: 021-000-021 Payment on account of Note(s)   Account Name: PRIAC - SA -
Health Care Service Corp. - Privates Method   Account No. P86341 Account
Information   Ref: “Accompanying Information” below and Security No. INV05998  
  Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Prudential Retirement Insurance and Annuity Company
 
  c/o Prudential Investment Management, Inc.
 
  Private Placement Trade Management
 
  PRIAC Administration
 
  Gateway Center Four, 7th Floor
 
  100 Mulberry Street
 
  Newark, New Jersey 07102
Address/Fax for Notices Related
  Tel: 973-802-8107
to Payments
  Fax: 888-889-3832
 
       
 
  Prudential Retirement Insurance and Annuity Company
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Instructions re: Delivery of Notes
  Attn: Wiley S. Adams, Esq.
 
       
 
  PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
  By: Prudential Investment Management, Inc., as investment manager
 
  By: _______________________________________
 
  Name:
Signature Block
  Title: Vice President
 
       
Tax Identification Number
    06-1050034  
 
       

7

          Purchaser Name   PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Name in
which to register Note(s)   PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Note
Registration Number(s);     Principal Amount(s)   RI-4; $1,010,000     Federal
Funds Wire Transfer     JPMorgan Chase Bank     New York, NY     ABA No.:
021-000-021 Payment on account of Note(s)   Account No.: P86202 Method   Account
Name: Pruco Life of New Jersey Private Placement Account Information   Ref:
“Accompanying Information” below and Security No. INV05998.     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Pruco Life Insurance Company of New Jersey
 
  c/o The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, NJ 07102
 
  Attention: Manager, Billings and Collections
 
  Recipient of telephonic prepayment notices:
 
  Manager, Trade Management Group
Address/Fax for Notices Related
  Tel: 973-367-3141
to Payments
  Fax: 888-889-3832
 
       
 
  Pruco Life Insurance Company of New Jersey
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Address/Fax for All Other Notices
  Attn: Managing Director
 
       
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
Instructions re: Delivery of Notes
  Attn: Wiley S. Adams, Esq.
 
       
 
  PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
 
  By: ___________________________________
 
  Name:
Signature Block
  Title: Vice President
 
       
Tax Identification Number
    22-2426091  
 
       

8

          Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Name
in which to register Note(s)   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
Note Registration Number(s);     Principal Amount(s)   RI-5; $50,000,000    
Federal Funds Wire Transfer     US Bank     777 East Wisconsin Avenue    
Milwaukee, WI 53202     ABA #075000022 Payment on account of Note(s)   For the
account of: Northwestern Mutual Life Method   Account No. 182380324521 Account
information   Ref: “Accompanying Information” below     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October     4,
    2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
Address / Fax # for notices
  Attention: Investment Operations
related to payments
  Fax: (414) 625-6998
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
Address / Fax # for all other
  Attention: Securities Department
notices
  Fax: (414) 665-7124
 
       
 
  The Northwestern Mutual Life Insurance Company
 
  720 East Wisconsin Avenue
 
  Milwaukee, WI 53202
Instructions re Delivery of Notes
  Attention: Anne T. Brower, Law Department
 
       
 
  THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
  By: ___________________________________
 
  Name:
Signature Block
  Title: Its Authorized Representative
 
       
Tax identification number
    39-0509570  
 
       

9

          Purchaser Name   STATE FARM LIFE INSURANCE COMPANY Name in which to
register Note(s)   STATE FARM LIFE INSURANCE COMPANY Note Registration
Number(s);     Principal Amount(s)   RI-6; $40,000,000     Federal Funds Wire
Transfer     JPMorganChase     ABA: 021000021     Attn: SSG Private Income
Processing     A/C# 900 9 000200 Payment on account of Note(s)   For further
credit to: State Farm Life Insurance Company Method   Custody Account # G06893
Account information   Ref: “Accompanying Information” below     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  State Farm Life Insurance Company
 
  Investment Accounting Dept. D-3
Address / Fax # for notices
  One State Farm Plaza
related to payments
  Bloomington, IL 61710
 
       
 
  State Farm Life Insurance Company
 
  Investment Dept. E-8
 
  One State Farm Plaza
Address / Fax # for all other
  Bloomington, IL 61710
notices
  Email: privateplacements@statefarm.com
 
       
 
  JPMorganChase
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10041
Instructions re Delivery of Notes
  Ref: Account: G06893
 
       
 
  STATE FARM LIFE INSURANCE COMPANY
 
  By:_________________________________________
 
  Name:
 
  Title:
 
  By:_________________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    37-0533090  
 
       

10

          Purchaser Name   JOHN HANCOCK LIFE INSURANCE COMPANY Name in which to
register Note(s)   JOHN HANCOCK LIFE INSURANCE COMPANY Note Registration
Number(s);   RI-7; $14,000,000 Principal Amount(s)   RI-8; $7,000,000    
Federal Funds Wire Transfer     JPMorgan Chase Bank, N.A.     ABA No. 071000013
Payment on account of Note(s)   Account of: John Hancock Champaign Service
Center - Mortgage/Bond Method   Account Number: 617423603 Account information  
On order of: “Accompanying Information” below     Name of Company: CHS INC.    
Description of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  Include:
 
  (a) full name, interest rate and maturity date of the Notes or
 
  other obligations
 
  (b) allocation of payment between principal and interest and any
 
  special payment
Address / Fax # for notices
  (c) name and address of Bank (or Trustee) from which the wire
related to payments
  transfer was sent
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  with a copy of notices regarding Financial statements and
 
  Certificates of Compliance with financial covenants to:
 
  John Hancock Life Insurance Company
 
  7760 France Avenue South
 
  Suite 1165, 11th Floor
 
  Bloomington, MN 55435
Address / Fax # for all other
  Attn: Jacquelin Ryan
notices
  Fax: (610) 728-7104
 
       
 
  John Hancock Life Insurance Company
 
  197 Clarendon St., C-3
 
  Boston, MA 02117
Instructions re Delivery of Notes
  Attn: Pamela Memishian, Esq.
 
       
 
  JOHN HANCOCK LIFE INSURANCE COMPANY
 
  By:_________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    04-1414660  
 
       

11

          Purchaser Name   JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY Name in
which to register Note(s)   JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY Note
Registration Number(s);     Principal Amount(s)   RI-9; $7,000,000     Federal
Funds Wire Transfer     JPMorgan Chase Bank, N.A.     ABA No. 071000013 Payment
on account of Note(s)   Account of: John Hancock Champaign Service Center -
Mortgage/Bond Method   Account Number: 617423603 Account information   On order
of: “Accompanying Information” below     Name of Company: CHS INC.    
Description of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  Include:
 
  (d) full name, interest rate and maturity date of the Notes or
 
  other obligations
 
  (e) allocation of payment between principal and interest and any
 
  special payment
Address / Fax # for notices
  (f) name and address of Bank (or Trustee) from which the wire
related to payments
  transfer was sent
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  with a copy of notices regarding Financial statements and
 
  Certificates of Compliance with financial covenants to:
 
  John Hancock Life Insurance Company
 
  7760 France Avenue South
 
  Suite 1165, 11th Floor
 
  Bloomington, MN 55435
Address / Fax # for all other
  Attn: Jacquelin Ryan
notices
  Fax: (610) 728-7104
 
       
 
  John Hancock Life Insurance Company
 
  197 Clarendon St., C-3
 
  Boston, MA 02117
Instructions re Delivery of Notes
  Attn: Pamela Memishian, Esq.
 
       
 
  JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
 
  By:_________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    04-2664016  
 
       

12

          Purchaser Name   JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) Name in
which to register Note(s)   JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) Note
Registration Number(s);     Principal Amount(s)   RI-10; $7,000,000     Federal
Funds Wire Transfer     JPMorgan Chase Bank, N.A.     ABA No. 071000013 Payment
on account of Note(s)   Account of: John Hancock Champaign Service Center -
Mortgage/Bond Method   Account Number: 617423603 Account information   On order
of: “Accompanying Information” below     Name of Company: CHS INC.    
Description of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  Include:
 
  (g) full name, interest rate and maturity date of the Notes or
 
  other obligations
 
  (h) allocation of payment between principal and interest and any
 
  special payment
Address / Fax # for notices
  (i) name and address of Bank (or Trustee) from which the wire
related to payments
  transfer was sent
 
       
 
  John Hancock Life Insurance Company
 
  201 Knollwood Drive, Suite A
 
  Champaign, IL 61820-7594
 
  Attn: Accounting
 
  Fax: (217) 356-1031
 
  and
 
  John Hancock Life Insurance Company
 
  197 Clarendon St.
 
  Boston, MA 02117
 
  Attn: Bond & Corp. Finance Group, C-2
 
  Fax: (617) 572-1165
 
  with a copy of notices regarding Financial statements and
 
  Certificates of Compliance with financial covenants to:
 
  John Hancock Life Insurance Company
 
  7760 France Avenue South
 
  Suite 1165, 11th Floor
 
  Bloomington, MN 55435
Address / Fax # for all other
  Attn: Jacquelin Ryan
notices
  Fax: (610) 728-7104
 
       
 
  Manulife Financial
 
  Securities Administration
 
  200 Bloor St. East, NT5 C-29
 
  Toronto, ON
 
    M4W 1E5  
Instructions re Delivery of Notes
  Attn: Vito Pedota
 
       
 
  JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)
 
  By:_________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    01-0233346  
 
       

13

          Purchaser Name   THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA Name
in which to register Note(s)   THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
Note Registration Number(s);     Principal Amount(s)   RI-11; $23,000,000    
Federal Funds Wire Transfer     JP Morgan Chase     ABA # 021-000-021    
Chase/NYC/CTR/BNF Payment on account of Note(s)   A/C 900-9-000200 Method   Ref:
A/C # G05978, Guardian Life and “Accompanying information” Account information  
below     Name of Company: CHS INC.     Description of Security: 6.18% Series I
Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for notices
  Attn: Barry Scheinholtz, Investment Department, 20-D
related to payments
  Fax: (212) 919-2658 / 2656
 
       
 
  The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for all other
  Attn: Barry Scheinholtz, Investment Department, 20-D
notices
  Fax: (212) 919-2658 / 2656
 
       
 
  JPMorgan Chase
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10004
Instructions re Delivery of Notes
  Ref: A/C # G05978, Guardian Life
 
       
 
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
  By: ________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    13-5123390  
 
       

14

          Purchaser Name   BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA Name in
which to register Note(s)   BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA Note
Registration Number(s);     Principal Amount(s)   RI-12; $5,000,000     Federal
Funds Wire Transfer     JP Morgan Chase     ABA # 021-000-021    
Chase/NYC/CTR/BNF Payment on account of Note(s)   A/C 900-9-000200 Method   Ref:
A/C # G07064, Berkshire Life Insurance and “Accompanying Account information  
information” below     Name of Company: CHS INC.     Description of Security:
6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  Berkshire Life Insurance Company of America
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for notices
  Attn: Barry Scheinholtz, Investment Department, 20-D
related to payments
  Fax: (212) 919-2658 / 2656
 
       
 
  Berkshire Life Insurance Company of America
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for all other
  Attn: Barry Scheinholtz, Investment Department, 20-D
notices
  Fax: (212) 919-2658 / 2656
 
       
 
  JPMorgan Chase
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10004
Instructions re Delivery of Notes
  Ref: A/C # G07064, Berkshire Life Insurance
 
       
 
  BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA
 
  By: ________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    75-1277524  
 
       

15

          Purchaser Name   THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC. Name
in which to register Note(s)   THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.
Note Registration Number(s);     Principal Amount(s)   RI-13; $2,000,000    
Federal Funds Wire Transfer     JP Morgan Chase     ABA # 021-000-021 Payment on
account of Note(s)   Chase/NYC/CTR/BNF Method   A/C 900-9-000200 Account
information   Ref: A/C # G53636, GIAC and “Accompanying information” below    
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  The Guardian Insurance & Annuity Company, Inc.
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for notices
  Attn: Barry Scheinholtz, Investment Department, 20-D
related to payments
  Fax: (212) 919-2658 / 2656
 
       
 
  The Guardian Insurance & Annuity Company, Inc.
 
  c/o The Guardian Life Insurance Company of America
 
  7 Hanover Square
 
  New York, NY 10004-2616
Address / Fax # for all other
  Attn: Barry Scheinholtz, Investment Department, 20-D
notices
  Fax: (212) 919-2658 / 2656
 
       
 
  JPMorgan Chase
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  New York, NY 10004
Instructions re Delivery of Notes
  Ref: A/C # G53636, GIAC
 
       
 
  THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.
 
  By: ________________________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    13-2656036  
 
       

16

          Purchaser Name   PRINCIPAL LIFE INSURANCE COMPANY
Name in which to register Note(s)
  PRINCIPAL LIFE INSURANCE COMPANY
 
       
 
  RI-14; $10,600,000
 
  RI-15; $5,400,000
 
  RI-16; $1,800,000
Note Registration Number(s);
  RI-17; $1,200,000
Principal Amount(s)
  RI-18; $1,000,000
 
       
 
  Federal Funds Wire Transfer
 
  Wells Fargo Bank N.A.
 
  San Francisco, CA
 
  ABA No.: 121000248
 
  For credit to Principal Life Insurance Company
Payment on account of Note(s)
  Account No.: 0000014752
Method
  OBI PFGSE (S) B0069878()
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Principal Global Investors, LLC
 
  711 High Street, G-26
 
  Des Moines, IA 50392-0800
 
  Attn: Fixed Income Private Placements
 
  and via Email: Privateplacements2@exchange.principal.com
 
  With a copy of any notices related to scheduled payments,
 
  prepayments, rate reset notices to:
 
  Principal Global Investors, LLC
 
  711 High Street
Address / Fax # for notices related
  Des Moines, IA 50392-0960
to payments
  Attn: Investment Accounting Fixed Income Securities
 
       
 
  Principal Global Investors, LLC
 
  711 High Street, G-26
 
  Des Moines, IA 50392-0800
 
  Attn: Fixed Income Private Placements
Address / Fax # for all other notices
  and via Email: Privateplacements2@exchange.principal.com
 
       
 
  Principal Global Investors, LLC
 
  711 High Street, G-34
 
  Des Moines, IA 50392-0301
Instructions re: delivery of Notes
  Attn.: Sally Sorensen
 
       
 
  PRINCIPAL LIFE INSURANCE COMPANY
 
  By: Principal Global Investors, LLC
 
  a Delaware limited liability company,
 
  its authorized signatory
 
  By:___________________________
 
  Name:
 
  Title:
 
  By:___________________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    42-0127290  
 
       

17

          Purchaser Name   STATE OF WISCONSIN INVESTMENT BOARD Name in which to
register Note(s)   STATE OF WISCONSIN INVESTMENT BOARD Note Registration
Number(s);     Principal Amount(s)   RI-19; $15,000,000     Federal Funds Wire
Transfer     Mellon Bank     ABA No.: 011001234     For credit to the State of
Wisconsin Investment Board     DDA# 064300 Payment on account of Note(s)   Attn:
MBS Income CC: 1195 Method   For: SWIB Wis. Private Debt, SWBF0335002 and
“Accompanying Account Information   Information” below.     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October     4,
    2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  State of Wisconsin Investment Board
 
  121 East Wilson Street
 
  P. O. Box 7842
 
  Madison, Wisconsin 53707-7842
 
  Attn: Ms. Cindy Griffin, Accounting Supervisor
Address / Fax # for notices related
  Phone: (608) 266-9136
to payments
  Fax: (608) 266-2436
 
       
 
  State of Wisconsin Investment Board
 
  121 East Wilson Street
 
  Madison, Wisconsin 53703
 
  Attention: Portfolio Manager, Private Markets Group-Wisconsin
Address / Fax # for all other notices
  Private Debt Portfolio
 
       
 
  State of Wisconsin Investment Board
 
  121 East Wilson Street
 
  Madison, Wisconsin 53703
 
  Attn: Ms. Cindy Griffin, Accounting Supervisor
 
  Phone: (608) 266-9136
Instructions re: delivery of Notes
  Fax: (608) 266-2436
 
       
 
  STATE OF WISCONSIN INVESTMENT BOARD
 
  By: _______________________
 
  Name: Christopher P. Presitigiacomo
Form signature block
  Title: Portfolio Manager
 
       
Tax Identification Number
    39-6006423  
 
       

18

          Purchaser Name   GENWORTH MORTGAGE INSURANCE CORPORATION
Name in which to register Note(s)
  CUDD & CO.
 
       
Note Registration Number(s); Principal Amount(s)
  RI-20; $15,000,000
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  Account Number: 9009002859
 
  SWIFT Code: IRVTUS33
 
  Acct Name: Private Placement Income Collection Account
Payment on account of Note(s)
  Attn: PPP & I DEPARTMENT
Method
  Reference: GNW Mtg Insurance Corp.and “Accompanying Information”
Account Information
  below.
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Genworth Financial, Inc.
 
  Account: Genworth Mortgage Insurance Corporation
 
  3001 Summer Street, 2nd Floor
 
  Stamford, CT 06905
 
  Attn: Investments Trade Operations Manager
 
  Telephone No: (203) 708-3368
 
  Fax No: (866) 745-3305
 
  With a copy to: GNW.privateplacements@genworth.com
 
  And:
 
  JPMorgan Chase Bank
 
  Private Placement
 
  14201 Dallas Parkway, 13th Fl
 
  Dallas, TX 75240
 
  Attn: Rudy Paredes
Address / Fax # for notices related
  Ref: GMICO, CUSIP/PPN and Security Description
to payments
  P&I Contact: Dawn McIntyre – (718) 254-3023
 
       
 
  Genworth Financial, Inc.
 
  Account: Genworth Mortgage Insurance Corporation
 
  3001 Summer Street, 2nd Floor
 
  Stamford, CT 06905
 
  Attn: Investments Trade Operations Manager
 
  Telephone No: (203) 708-3368
 
  Fax No: (866) 745-3305
Address / Fax # for all other notices
  With a copy to: GNW.privateplacements@genworth.com
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza – 11th Fl
 
  New York, NY 10004
 
  Attn: John Bouquet (212) 623-2840
Instructions re: delivery of Notes
  Ref: GMICO Account #G10205
 
       
 
  GENWORTH MORTGAGE INSURANCE CORPORATION
 
  By: _______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    31-0985858  
 
       

19

          Purchaser Name   AMERICAN UNITED LIFE INSURANCE COMPANY Name in which
to register Note(s)   AMERICAN UNITED LIFE INSURANCE COMPANY Note Registration
Number(s);     Principal Amount(s)   RI-21; $4,000,000     Federal Funds Wire
Transfer     Bank of New York     ABA #021000018     CREDIT A/C: GLA111566    
A/C Name: Institutional Custody Insurance Division Payment on account of Note(s)
  FFC Custody: 186683 Method   Custody Name: American United Life Insurance Co.
Account Information   Ref: “Accompanying Information” below     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
Address / Fax # for notices related
  Indianapolis, IN 46206
to payments
  Attn: Mike Bullock, Securities Department
 
       
 
  American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address / Fax # for all other notices
  Attn: Mike Bullock, Securities Department
 
       
 
  Bank of New York
 
  One Wall Street, 3rd Floor, Window A
 
  New York, NY 10286
 
  Attn: Arnold Musella, Free Receive
Instructions re: delivery of Notes
  Re: American United Life, #186683
 
       
 
  AMERICAN UNITED LIFE INSURANCE COMPANY
 
  By: _______________________
 
  Name: Kent R. Adams
Form signature block
  Title: V.P. Fixed Income Securities
 
       
Tax Identification Number
    35-0145825  
 
       

20

          Purchaser Name   THE STATE LIFE INSURANCE COMPANY Name in which to
register Note(s)   THE STATE LIFE INSURANCE COMPANY Note Registration Number(s);
    Principal Amount(s)   RI-22; $4,000,000     Federal Funds Wire Transfer    
Bank of New York     ABA #021000018     CREDIT A/C: GLA111566     A/C Name:
Institutional Custody Insurance Division Payment on account of Note(s)   FFC
Custody #: 343761 Method   Custody Name: The State Life Insurance Company
Account Information   Ref: “Accompanying Information” below     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  The State Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
Address / Fax # for notices related
  Indianapolis, IN 46206
to payments
  Attn: Mike Bullock, Securities Department
 
       
 
  The State Life Insurance Company
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address / Fax # for all other notices
  Attn: Mike Bullock, Securities Department
 
       
 
  Bank of New York
 
  One Wall Street, 3rd Floor, Window A
 
  New York, NY 10286
 
  Attn: Arnold Musella, Free Receive
 
  Re: The State Life Insurance Company c/o American United Life
Instructions re: delivery of Notes
  Insurance Company, #343761
 
       
 
  THE STATE LIFE INSURANCE COMPANY
 
  By: American United Life Insurance Company, its Agent
 
  By: _______________________
 
  Name: Kent R. Adams
Form signature block
  Title: V.P. Fixed Income Securities
 
       
Tax Identification Number
    35-0684263  
 
       

21

          Purchaser Name   FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN Name
in which to register Note(s)   FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
Note Registration Number(s);     Principal Amount(s)   RI-23; $4,000,000    
Federal Funds Wire Transfer     Comerica Bank/Trust Operations     ABA
#072-000-096     Account Number: 21585-98532 Payment on account of Note(s)  
BNF: Farm Bureau Life Insurance Company of Michigan - Account Method   Number:
1085001633 Account Information   Ref: “Accompanying Information” below     Name
of Company: CHS INC.     Description of Security: 6.18% Series I Senior Notes
due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Farm Bureau Life Insurance Company of Michigan
 
  P.O. Box 30400
Address / Fax # for notices related
  Lansing, MI 48909
to payments
  Attn: Steve Harkness
 
       
 
  Farm Bureau Life Insurance Company of Michigan
 
  c/o American United Life Insurance Company
 
  One American Square
 
  P.O. Box 368
 
  Indianapolis, IN 46206
Address / Fax # for all other notices
  Attn: Mike Bullock, Securities Department
 
       
 
  Comerica Bank
 
  411 West Lafayette
 
  Detroit, MI 48226
 
  Attn: Celeste M. Ludgwig, AVP
 
  Reference: Farm Bureau Life Insurance Company of Michigan
Instructions re: delivery of Notes
  Internal Account Number: 1085001633
 
       
 
  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
 
  By: American United Life Insurance Company, its Agent
 
  By: _______________________
 
  Name: Kent R. Adams
Form signature block
  Title: V.P. Fixed Income Securities
 
       
Tax Identification Number
    38-6056370  
 
       

22

          Purchaser Name   AMERICAN FAMILY LIFE INSURANCE COMPANY
Name in which to register Note(s)
  BAND & CO.
 
       
Note Registration Number(s); Principal Amount(s)
  RI-24; $7,000,000
 
  Federal Funds Wire Transfer
 
  US Bank, N.A.
 
  Trust Services
 
  60 Livingston Ave, St Paul, MN 55107-2292
 
  ABA # 091000022
 
  Beneficiary Account #180183083765
Payment on account of Note(s)
  FFC to American Family Trust Account # 000018012500 for
Method
  AFLIC-Traditional
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
Address / Fax # for notices related
  Madison, WI 53783-0001
to payments
  Attn: Investment Division-Private Placements
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
 
  Madison, WI 53783-0001
Address / Fax # for all other notices
  Attn: Investment Division-Private Placements
 
       
 
  US Bank Milwaukee, N.A.
 
  Attn: Erika Eckert (MK-LC-1E)
 
  Trust Officer, Account Manager
 
  777 E. Wisconsin Ave.
Instructions re: delivery of Notes
  Milwaukee, WI 53202
 
       
 
  AMERICAN FAMILY LIFE INSURANCE COMPANY
 
  By:__________________________________
 
  Name: Phillip Hannifan
Form signature block
  Title: Investment Director
 
       
Tax Identification Number
    39-6040365  
 
       

23

          Purchaser Name   AMERICAN FAMILY LIFE INSURANCE COMPANY
Name in which to register Note(s)
  BAND & CO.
 
       
Note Registration Number(s); Principal Amount(s)
  RI-25; $1,500,000
 
  Federal Funds Wire Transfer
 
  US Bank, N.A.
 
  Trust Services
 
  60 Livingston Ave, St Paul, MN 55107-2292
 
  ABA # 091000022
 
  Beneficiary Account #180183083765
Payment on account of Note(s)
  FFC to American Family Trust Account #000018012510 for
Method
  AFLIC-Universal Life Portfolio
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
Address / Fax # for notices related
  Madison, WI 53783-0001
to payments
  Attn: Investment Division-Private Placements
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
 
  Madison, WI 53783-0001
Address / Fax # for all other notices
  Attn: Investment Division-Private Placements
 
       
 
  US Bank Milwaukee, N.A.
 
  Attn: Erika Eckert (MK-LC-1E)
 
  Trust Officer, Account Manager
 
  777 E. Wisconsin Ave.
Instructions re: delivery of Notes
  Milwaukee, WI 53202
 
       
 
  AMERICAN FAMILY LIFE INSURANCE COMPANY
 
  By:__________________________________
 
  Name: Phillip Hannifan
Form signature block
  Title: Investment Director
 
       
Tax Identification Number
    39-6040365  
 
       

24

          Purchaser Name   AMERICAN FAMILY LIFE INSURANCE COMPANY
Name in which to register Note(s)
  BAND & CO.
 
       
Note Registration Number(s); Principal Amount(s)
  RI-26; $1,000,000
 
  Federal Funds Wire Transfer
 
  US Bank, N.A.
 
  Trust Services
 
  60 Livingston Ave, St Paul, MN 55107-2292
 
  ABA # 091000022
 
  Beneficiary Account #180183083765
Payment on account of Note(s)
  FFC to American Family Trust Account #000018012800 for AFLIC-
Method
  Par Annuities Portfolio
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
Address / Fax # for notices related
  Madison, WI 53783-0001
to payments
  Attn: Investment Division-Private Placements
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
 
  Madison, WI 53783-0001
Address / Fax # for all other notices
  Attn: Investment Division-Private Placements
 
       
 
  US Bank Milwaukee, N.A.
 
  Attn: Erika Eckert (MK-LC-1E)
 
  Trust Officer, Account Manager
 
  777 E. Wisconsin Ave.
Instructions re: delivery of Notes
  Milwaukee, WI 53202
 
       
 
  AMERICAN FAMILY LIFE INSURANCE COMPANY
 
  By:__________________________________
 
  Name: Phillip Hannifan
Form signature block
  Title: Investment Director
 
       
Tax Identification Number
    39-6040365  
 
       

25

          Purchaser Name   AMERICAN FAMILY LIFE INSURANCE COMPANY
Name in which to register Note(s)
  BAND & CO.
 
       
Note Registration Number(s); Principal Amount(s)
  RI-27;$500,000
 
  Federal Funds Wire Transfer
 
  US Bank, N.A.
 
  Trust Services
 
  60 Livingston Ave, St Paul, MN 55107-2292
 
  ABA # 091000022
 
  Beneficiary Account #180183083765
Payment on account of Note(s)
  FFC to American Family Trust Account # 000018012520 for
Method
  AFLIC-Structured Settlements
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
Address / Fax # for notices related
  Madison, WI 53783-0001
to payments
  Attn: Investment Division-Private Placements
 
       
 
  American Family Life Insurance Company
 
  6000 American Parkway
 
  Madison, WI 53783-0001
Address / Fax # for all other notices
  Attn: Investment Division-Private Placements
 
       
 
  US Bank Milwaukee, N.A.
 
  Attn: Erika Eckert (MK-LC-1E)
 
  Trust Officer, Account Manager
 
  777 E. Wisconsin Ave.
Instructions re: delivery of Notes
  Milwaukee, WI 53202
 
       
 
  AMERICAN FAMILY LIFE INSURANCE COMPANY
 
  By:__________________________________
 
  Name: Phillip Hannifan
Form signature block
  Title: Investment Director
 
       
Tax Identification Number
    39-6040365  
 
       

26

          Purchaser Name   KNIGHTS OF COLUMBUS Name in which to register Note(s)
  KNIGHTS OF COLUMBUS Note Registration Number(s);     Principal Amount(s)  
RI-28; $10,000,000     Federal Funds Wire Transfer     BK OF NY/CUST     ABA
#021000018 Payment on account of Note(s)   A/C 8900300825 Method   Knights of
Columbus Life Account Information   Ref: “Accompanying Information” below    
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Knights of Columbus
 
  Life Account #200700
 
  Attn: Investment Accounting Dept., 14th Floor,
Address / Fax # for notices related
  One Columbus Plaza
to payments
  New Haven, CT 06510-3326
 
       
 
  Knights of Columbus
 
  Legal Department, Office of Investment Counsel
 
  One Columbus Plaza
Address / Fax # for all other notices
  New Haven, CT 06510-3326
 
       
 
  The Bank of New York Mellon
 
  One Wall Street
 
  Third Floor, Window "A"
 
  New York, NY 10286
Instructions re: delivery of Notes
  Attn: Mary Wong
 
       
 
  KNIGHTS OF COLUMBUS
 
  By:_______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    06-0416470  
 
       

27

          Purchaser Name   PHOENIX LIFE INSURANCE COMPANY Name in which to
register Note(s)   PHOENIX LIFE INSURANCE COMPANY Note Registration Number(s);  
  Principal Amount(s)   RI-29; $7,000,000     Federal Funds Wire Transfer     JP
Morgan Chase Bank     ABA #021000021     New York, NY     Account No.
900-9000-200 Payment on account of Note(s)   Account Name: Income Processing
Method   Reference A/C # G05123 (PHL Closed Block), Phoenix Life Insurance
Account Information   Company and “Accompanying information” below     Name of
Company: CHS INC.     Description of Security: 6.18% Series I Senior Notes due
October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Phoenix Life Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address / Fax # for notices related
  Hartford, CT 06115
to payments
  Attn: Private Placement Department
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address / Fax # for all other notices
  Attn: John Mulrain
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
 
  PHOENIX LIFE INSURANCE COMPANY
 
  By: ________________________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    06-0493340  
 
       

28

          Purchaser Name   PHOENIX LIFE INSURANCE COMPANY Name in which to
register Note(s)   PHOENIX LIFE INSURANCE COMPANY Note Registration Number(s);  
  Principal Amount(s)   RI-30; $1,000,000     Federal Funds Wire Transfer     JP
Morgan Chase Bank     ABA #021000021     New York, NY     Account No.
900-9000-200 Payment on account of Note(s)   Account Name: Income Processing
Method   Reference A/C # G09516 (PHL Long), Phoenix Life Insurance Company
Account Information   and “Accompanying information” below     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Phoenix Life Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address / Fax # for notices related
  Hartford, CT 06115
to payments
  Attn: Private Placement Department
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address / Fax # for all other notices
  Attn: John Mulrain
 
       
 
  Phoenix Life Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
 
  PHOENIX LIFE INSURANCE COMPANY
 
  By: ________________________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    06-0493340  
 
       

29

          Purchaser Name   PHL VARIABLE INSURANCE COMPANY Name in which to
register Note(s)   PHL VARIABLE INSURANCE COMPANY Note Registration Number(s);  
  Principal Amount(s)   RI-31; $2,000,000     Federal Funds Wire Transfer     JP
Morgan Chase Bank     ABA #021000021     New York, NY     Account No.
900-9000-200 Payment on account of Note(s)   Account Name: Income Processing
Method   Reference A/C # G09389 (PHLVIC Life), PHL Variable Insurance Account
Information   Company and “Accompanying information” below     Name of Company:
CHS INC.     Description of Security: 6.18% Series I Senior Notes due October  
  4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  PHL Variable Life Insurance Company
 
  c/o Phoenix Investment Partners
 
  56 Prospect Street
Address / Fax # for notices related
  Hartford, CT 06115
to payments
  Attn: Private Placement Department
 
       
 
  PHL Variable Life Insurance Company
 
  One American Row
 
  P.O. Box 5056
 
  Hartford, CT 06102-5056
Address / Fax # for all other notices
  Attn: John Mulrain
 
       
 
  PHL Variable Life Insurance Company
 
  One American Row
 
  Hartford, CT 06102-5056
Instructions re: delivery of Notes
  Attn: John Mulrain
 
       
 
  PHL VARIABLE INSURANCE COMPANY
 
  By: ________________________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    06-1045829  
 
       

30

          Purchaser Name   HARTFORD LIFE INSURANCE COMPANY Name in which to
register Note(s)   HARTFORD LIFE INSURANCE COMPANY Note Registration Number(s);
  RI-32; $5,000,000 Principal Amount(s)   RI-33; $5,000,000     Federal Funds
Wire Transfer     JP Morgan Chase     4 New York Plaza     New York New York
10004     Bank ABA No.: 021000021 Payment on account of Note(s)   Chase NYC/Cust
Method   A/C # 900-9-000200 for F/C/T G10056-LC2 Account Information   Attn:
Bond Interest /Principal - and“Accompanying Information” below     Name of
Company: CHS INC.     Description of Security: 6.18% Series I Senior Notes due
October 4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Hartford Investment Management Company
 
  c/o Portfolio Support
 
  55 Farmington Avenue
Address / Fax # for notices related
  Hartford, CT 06105
to payments
  Fax: 860-297-8875/8876
 
       
 
  Hartford Investment Management Company
 
  c/o Investment Department – Private Placements
 
  55 Farmington Avenue
 
  Hartford, CT 06105
Address / Fax # for all other notices
  Fax: 860-297-8884
 
       
 
  JPMorgan Chase
 
  4 New York Plaza
 
  New York, NY 10004
 
  Attn: John Bouquet, 212-623-2840
 
  Phy/Rec - 11th Floor
 
  Custody Account Number: G10056-LC2 (must appear on outside of
Instructions re: delivery of Notes
  envelope)
 
       
 
  HARTFORD LIFE INSURANCE COMPANY
 
  By: Hartford Investment Management Company
 
  its Agent and Attorney-in-Fact
 
  By:______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    06-0974148  
 
       

31

          Purchaser Name   U.S. AGBANK, FCB, AS DISCLOSED AGENT Name in which to
register Note(s)   U.S. AGBANK, FCB Note Registration Number(s);     Principal
Amount(s)   RI-34; $10,000,000     Federal Funds Wire Transfer     U.S. Ag Bank,
FCB Payment on account of Note(s)   Telegraphic name: US AGBANK-WICH Method  
ABA Number: 101104562 Account Information   Ref: “Accompanying Information”
below     Name of Company: CHS INC.     Description of Security: 6.18% Series I
Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  U.S. AgBank, FCB
 
  245 N. Waco
 
  Wichita, KS 67202
Address / Fax # for notices related
  Fax: 316-291-5085
to payments
  e-mail: participations@usagbank.com
 
       
 
  U.S. AgBank, FCB
 
  245 N. Waco
 
  Wichita, KS 67202
 
  Fax: 316-291-5011
Address / Fax # for all other notices
  e-mail: travis.ball@usagbank.com
 
       
 
  U.S. AgBank, FCB
 
  245 N. Waco
 
  Wichita, KS 67202
Instructions re: delivery of Notes
  Attn: Travis W. Ball
 
       
 
  U.S. AGBANK, FCB, AS DISCLOSED AGENT
 
  By:
 
  Name: Travis W. Ball
Form signature block
  Title: Vice President
 
       
Tax Identification Number
    48-0544202  
 
       

32

          Purchaser Name   AGFIRST FARM CREDIT BANK Name in which to register
Note(s)   AGFIRST FARM CREDIT BANK Note Registration Number(s);     Principal
Amount(s)   RI-35; $10,000,000     Federal Funds Wire Transfer     AgFirst Farm
Credit Bank     ABA No. 053905974 Payment on account of Note(s)   Acct No.
2993240000000 Method   Acct Name: CHS Account Information   Ref: “Accompanying
Information” below     Name of Company: CHS INC.     Description of Security:
6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  AgFirst Farm Credit Bank
 
  1401 Hampton St.
 
  Columbia, SC 29201
 
  Attn: Robert Caulder
Address / Fax # for notices related
  Email: capmarkets@agfirst.com
to payments
  Fax: 803/256-7139
 
       
 
  AgFirst Farm Credit Bank
 
  1401 Hampton St.
 
  Columbia, SC 29201
 
  Email: bfortner-servicing@agfirst.com
Address / Fax # for all other notices
  Fax: 803/254-4219
 
       
 
  AgFirst Farm Credit Bank
 
  1401 Hampton Street
 
  Columbia, SC 29202
Instructions re: delivery of Notes
  Attn: Joy H. Parks, Loan Origination and Servicing Coordinator
 
       
 
  AGFIRST FARM CREDIT BANK
 
  By:
 
  Name: Bruce B. Fortner
Form signature block
  Title: Vice President
 
       
Tax Identification Number
    57-1016947  
 
       

33

         
Purchaser Name
  AMERICAN FIDELITY ASSURANCE COMPANY
 
       
Name in which to register Note(s)
  FFB REGISTRATION

 
       
Note Registration Number(s); Principal Amount(s)
  RI-36; $2,750,000
 
  Federal Funds Wire Transfer
 
  First Fidelity Bank, N.A.
 
  ABA #103002691
 
  Account name: InvesTrust
 
  Acct #: 2000528686
 
  FFC: American Fidelity Assurance Company
Payment on account of Note(s)
  Account #: 52010414
Method
  Attn: Debbie Sinard (405) 843-7177
Account Information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  American Fidelity Assurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address / Fax # for notices related
  St. Paul, MN 55101
to payments
  Attn: Client Administrator
 
       
 
  American Fidelity Assurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address / Fax # for all other notices
  Attn: Client Administrator
 
       
 
  InvesTrust
 
  5101 N Classen Suite 620
 
  Oklahoma City OK 73118
 
  Account Name: American Fidelity Assurance Company
 
  Account Number: 52010414
 
  Contact: Trust Op
Instructions re: delivery of Notes
  Tel: 405-843-7177
 
       
 
  AMERICAN FIDELITY ASSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _______________________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    73-0714500  
 
       

34

          Purchaser Name   GUIDEONE MUTUAL INSURANCE COMPANY
 
  WELLS FARGO BANK, N.A. AS CUSTODIAN FOR GUIDEONE MUTUAL INSURANCE
Name in which to register Note(s)
  COMPANY
 
       
Note Registration Number(s); Principal Amount(s)
  RI-37; $1,750,000
 
  Federal Funds Wire Transfer
 
  Wells Fargo Bank N.A.
 
  ABA #: 121000248
 
  BNFA: 0000840245 (must use all 10 digits)
 
  Beneficiary Acct Name: Trust Wire Clearing
 
  OBI FFC: 21025000
Payment on account of Note(s)
  GuideOne Mutual Insurance Company
Method
  Attn: Jozsef Hegedus (612) 667-7612
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  GuideOne Mutual Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address / Fax # for notices related
  St. Paul, MN 55101
to payments
  Attn: Client Administrator
 
       
 
  GuideOne Mutual Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address / Fax # for all other notices
  Attn: Client Administrator
 
       
 
  Wells Fargo Bank Trust Operations Center
 
  733 Marquette Ave. 3rd Floor
 
  MAC N9306-036
 
  Minneapolis, MN 55479
 
  Account Name: Wells Fargo Bank Custodian for GuideOne Mutual
 
  Insurance Company, Account Number: 21025000
Instructions re: delivery of Notes
  Attn: Jozsef Hegedus (612) 667-7612
 
       
 
  GUIDEONE MUTUAL INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    42-0645088  
 
       

35

          Purchaser Name   GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY
 
  WELLS FARGO BANK, N.A. AS CUSTODIAN FOR GUIDEONE PROPERTY &
Name in which to register Note(s)
  CASUALTY INSURANCE COMPANY
 
       
Note Registration Number(s); Principal Amount(s)
  RI-38; $1,000,000
 
  Federal Funds Wire Transfer
 
  Wells Fargo Bank N.A.
 
  ABA #: 121000248
 
  BNFA: 0000840245 (must use all 10 digits)
 
  BNF: Trust Wire Clearing
 
  OBI FFC: 21025400
Payment on account of Note(s)
  GuideOne Property & Casualty Insurance Company
Method
  Attn: Jozsef Hegedus (612) 667-7612
Account Information
  Ref: “Accompanying Information” below.
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  GuideOne Property & Casualty Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address / Fax # for notices related
  St. Paul, MN 55101
to payments
  Attn: Client Administrator
 
       
 
  GuideOne Property & Casualty Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address / Fax # for all other notices
  Attn: Client Administrator
 
       
 
  Wells Fargo Bank Trust Operations Center
 
  733 Marquette Ave. 3rd Floor
 
  MAC N9306-036
 
  Security Control and Transfer
 
  Minneapolis, MN 55479
 
  Account Name: Wells Fargo Bank Custodian for GuideOne Property &
 
  Casualty Insurance Company, Account Number: 21025400
Instructions re: delivery of Notes
  Attn: Jozsef Hegedus (612) 667-7612
 
       
 
  GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    42-1409999  
 
       

36

          Purchaser Name   BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. Name in
which to register Note(s)   HARE & CO. Note Registration Number(s);    
Principal Amount(s)   RI-39; $1,000,000     Federal Funds Wire Transfer     Hare
& Co.     c/o The Bank of New York     ABA: #021 000 018 BNF: IOC 566 Payment on
account of Note(s)   Attn P & I Department Method   Account: 531463 Account
Information   Ref: “Accompanying Information” below.     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October 4,    
2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address / Fax # for notices related
  St. Paul, MN 55101
to payments
  Attn: Client Administrator
 
       
 
  Blue Cross and Blue Shield of Florida, Inc.
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address / Fax # for all other notices
  Attn: Client Administrator
 
       
 
  The Bank of New York
 
  One Wall Street 3rd Floor
 
  Window A
 
  New York, NY 10286
Instructions re: delivery of Notes
  Acct Name: Blue Cross and Blue Shield of Florida, Inc., Acct #531463
 
       
 
  BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
 
  By: Advantus Capital Management, Inc.
 
  By: _______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    59-2015694  
 
       

37

          Purchaser Name   GREAT WESTERN INSURANCE COMPANY Name in which to
register Note(s)   MERRILL LYNCH FOR GREAT WESTERN INSURANCE COMPANY Note
Registration Number(s);     Principal Amount(s)   RI-40; $500,000     Federal
Funds Wire Transfer     JP Morgan Chase     ABA Number: 021 000 021     DDA:
930-4-019012     Sub Account: 035-00202 Payment on account of Note(s)   Attn:
Richard D’Angelo Method   Phone #: 904-218-1683 Account Information   Ref:
“Accompanying Information” below     Name of Company: CHS INC.     Description
of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying Information
  Make-Whole Amount) of the payment being made:
 
       
 
  Great Western Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
Address / Fax # for notices related
  St. Paul, MN 55101
to payments
  Attn: Client Administrator
 
       
 
  Great Western Insurance Company
 
  c/o Advantus Capital Management, Inc.
 
  400 Robert Street North
 
  St. Paul, MN 55101
Address / Fax # for all other notices
  Attn: Client Administrator
 
       
 
  New York Window / DTCC
 
  55 Water Street
 
  New York, NY 10041
 
  Acct #: 70G-13700, Great Western Ins. Co.
 
  Attn: Butch Puazo (212) 855-2465
Instructions re: delivery of Notes
  Rosa Acebo (212) 855-2468
 
       
 
  GREAT WESTERN INSURANCE COMPANY
 
  By: Advantus Capital Management, Inc.
 
  By: _______________________
 
  Name:
Form signature block
  Title:
 
       
Tax Identification Number
    87-0395954  
 
       

38

          Purchaser Name   MODERN WOODMEN OF AMERICA Name in which to register
Note(s)   MODERN WOODMEN OF AMERICA Note Registration Number(s);     Principal
Amount(s)   RI-41; $5,000,000     Federal Funds Wire Transfer     The Northern
Trust Company     50 South LaSalle Street     Chicago, IL 60675     ABA No.
071-000-152 Payment on account of Note(s)   Account Name: Modern Woodmen of
America Method   Account No. 84352 Account information   Ref: “Accompanying
information” below     Name of Company: CHS INC.     Description of Security:
6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  Modern Woodmen of America
 
  Attn: Investment Accounting Department
 
  1701 First Avenue
Address / Fax # for notices
  Rock Island, IL 61201
related to payments
  Fax: (309) 793-5688
 
       
 
  Modern Woodmen of America
 
  Attn: Investment Department
 
  1701 First Avenue
 
  Rock Island, IL 61201
Address / Fax # for all other
  Email: investments@modern-woodmen.org
notices
  Fax: (309) 793-5574
 
       
 
  Modern Woodmen of America
 
  1701 1st Ave
 
  Rock Island, IL  61201
Instructions re Delivery of Notes
  Attn: Douglas A. Pannier
 
       
 
  MODERN WOODMEN OF AMERICA
 
  By:______________________
 
  Name:
Signature Block
  Title:
 
       
Tax identification number
    36-1493430  
 
       

39

          Purchaser Name   UNITED OF OMAHA LIFE INSURANCE COMPANY Name in which
to register Note(s)   UNITED OF OMAHA LIFE INSURANCE COMPANY Note Registration
Number(s);        
Principal Amount(s)
  RI-42; $5,000,000
 
       
 
  Federal Funds Wire Transfer
 
  JPMorgan Chase Bank
 
  ABA #021000021
 
  Private Income Processing
 
  For credit to:
 
  United of Omaha Life Insurance Company
Payment on account of Note(s)
  Account # 900-9000200
Method
    a/c: G07097  
Account information
  Ref: “Accompanying Information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  JPMorgan Chase Bank
 
  14201 Dallas Parkway - 13th Floor
 
  Dallas, TX 75254-2917
Address / Fax # for notices
  Attn: Income Processing – G. Ruiz
related to payments
    a/c: G07097  
 
       
 
  United of Omaha Life Insurance Company
 
  4 - Investment Accounting
Address / Fax # for all other
  Mutual of Omaha Plaza
notices
  Omaha, NE 68175-1011
 
       
 
  JPMorgan Chase Bank
 
  4 New York Plaza
 
  Ground Floor Receive Window
 
  NY, NY 10041
Instructions re Delivery of Notes
  Account # G07097
 
       
 
  UNITED OF OMAHA LIFE INSURANCE COMPANY
 
  By: ___________________________________
 
  Name: Curtis R. Caldwell
Signature Block
  Title: Vice President
 
       
Tax identification number
    47-0322111  
 
       

40

          Purchaser Name   CUNA MUTUAL LIFE INSURANCE COMPANY Name in which to
register Note(s)   TURNSPEED + CO. Note Registration Number(s);     Principal
Amount(s)   RI-43; $2,250,000     Federal Funds Wire Transfer     State Street
Bank     ABA #11000028 Payment on account of Note(s)   Account #ZT2A Method  
DDA #1044-854-6 Account information   Ref: “Accompanying information” below    
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  State Street Bank
 
  Attn: Brian Kershner
 
  801 Pennsylvania
 
  Kansas City, MO 64105
 
  Fax: 816-691-5545
 
  And via email: bdkersh@statestreetkc.com
 
  With a copy to:
 
  CUNA Mutual Insurance Company
 
  Attn: Rosie Pope
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
Address / Fax # for notices
  Fax: 608-231-8591
related to payments
  Email: rosie.pope@cunamutual.com
 
       
 
  CUNA Mutual Insurance Company
 
  Attn: Managing Director – Investments
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-8255
 
  Fax: 608-236-6224
 
  Email: john.petchler@cunamutual.com
 
  With a copy to:
 
  CUNA Mutual Insurance Company
 
  Attn: Associate General Counsel
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-7653
Address / Fax # for all other
  Fax: 608-236-7653
notices
  Email: david.patch@cunamutual.com
 
       
 
  State Street Bank
 
  DTC/New York Window
 
  55 Water Street
 
  Plaza Level, 3rd Floor
Instructions re Delivery of Notes
  New York, NY 10041
 
       
 
  CUNA MUTUAL LIFE INSURANCE COMPANY
 
  By: MEMBERS Capital Advisors, Inc., acting as Investment Advisor
 
  By:____________________________
 
  Name: David Patch
Signature Block
  Title: Director, Private Placements
 
       
Tax identification number
    42-0388260  
 
       

41

          Purchaser Name   CUNA MUTUAL INSURANCE SOCIETY Name in which to
register Note(s)   TURNKEYS + CO. Note Registration Number(s);     Principal
Amount(s)   RI-44; $2,000,000     Federal Funds Wire Transfer     State Street
Bank     ABA #11000028 Payment on account of Note(s)   Account #ZT1E Method  
DDA #1044-851-2 Account information   Ref: “Accompanying information” below    
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  State Street Bank
 
  Attn: Brian Kershner
 
  801 Pennsylvania
 
  Kansas City, MO 64105
 
  Fax: 816-691-5545
 
  And via email: bdkersh@statestreetkc.com
 
  With a copy to:
 
  CUNA Mutual Insurance Society
 
  Attn: Rosie Pope
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
Address / Fax # for notices
  Fax: 608-231-8591
related to payments
  Email: rosie.pope@cunamutual.com
 
       
 
  CUNA Mutual Insurance Society
 
  Attn: Managing Director – Investments
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-8255
 
  Fax: 608-236-6224
 
  Email: john.petchler@cunamutual.com
 
  With a copy to:
 
  CUNA Mutual Insurance Society
 
  Attn: Associate General Counsel
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-7653
Address / Fax # for all other
  Fax: 608-236-7653
notices
  Email: david.patch@cunamutual.com
 
       
 
  State Street Bank
 
  DTC/New York Window
 
  55 Water Street
 
  Plaza Level, 3rd Floor
Instructions re Delivery of Notes
  New York, NY 10041
 
       
 
  CUNA MUTUAL INSURANCE SOCIETY
 
  By: MEMBERS Capital Advisors, Inc., acting as Investment Advisor
 
  By:____________________________
 
  Name: David Patch
Signature Block
  Title: Director, Private Placements
 
       
Tax identification number
    39-0230590  
 
       

42

          Purchaser Name   CUMIS INSURANCE SOCIETY, INC. Name in which to
register Note(s)   TURNJETTY + CO. Note Registration Number(s);     Principal
Amount(s)   RI-45; $750,000     Federal Funds Wire Transfer     State Street
Bank     ABA #11000028 Payment on account of Note(s)   Account #ZT1I Method  
DDA #1658-736-2 Account information   Ref: “Accompanying information” below    
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  State Street Bank
 
  Attn: Brian Kershner
 
  801 Pennsylvania
 
  Kansas City, MO 64105
 
  Fax: 816-691-5545
 
  And via email: bdkersh@statestreetkc.com
 
  With a copy to:
 
  CUMIS Insurance Society, Inc.
 
  Attn: Rosie Pope
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
Address / Fax # for notices
  Fax: 608-231-8591
related to payments
  Email: rosie.pope@cunamutual.com
 
       
 
  CUMIS Insurance Society, Inc.
 
  Attn: Managing Director – Investments
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-8255
 
  Fax: 608-236-6224
 
  Email: john.petchler@cunamutual.com
 
  With a copy to:
 
  CUMIS Insurance Society, Inc.
 
  Attn: Associate General Counsel
 
  5910 Mineral Point Road
 
  Madison, WI 53705-4456
 
  Tel: 608-231-7653
Address / Fax # for all other
  Fax: 608-236-7653
notices
  Email: david.patch@cunamutual.com
 
       
 
  State Street Bank
 
  DTC/New York Window
 
  55 Water Street
 
  Plaza Level, 3rd Floor
Instructions re Delivery of Notes
  New York, NY 10041
 
       
 
  CUMIS INSURANCE SOCIETY, INC.
 
  By: MEMBERS Capital Advisors, Inc., acting as Investment Advisor
 
  By:____________________________
 
  Name: David Patch
Signature Block
  Title: Director, Private Placements
 
       
Tax identification number
    39-0972608  
 
       

43

          Purchaser Name   FARM CREDIT SERVICES OF MID-AMERICA, PCA Name in
which to register Note(s)   FARM CREDIT SERVICES OF MID-AMERICA, PCA Note
Registration Number(s);     Principal Amount(s)   RI-46; $5,000,000     Federal
Funds Wire Transfer     AgriBank Farm Credit Bank, St. Paul, MN     ABA#:
096016972 Payment on account of Note(s)   Account #:362405688 Method   Account
Name: FCS of Mid-America Account information   Ref: “Accompanying information”
below     Name of Company: CHS INC.     Description of Security: 6.18% Series I
Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
Address / Fax # for notices related to payments
  Email: MAKY_FUNDS@e-farmcredit.com
 
  Farm Credit Services of Mid-America
 
  1601 UPS Drive
Address / Fax # for all other
  Louisville, KY 40223
notices
  Fax: 502-420-3764
 
       
 
  Farm Credit Services of Mid-America
 
  1601 UPS Drive
 
  Louisville, KY 40223
Instructions re Delivery of Notes
  Attn: Ralph Bowman
 
       
 
  FARM CREDIT SERVICES OF MID-AMERICA, PCA
 
  By:
 
  Name: Ralph M. Bowman
Signature Block
  Title: Vice President-Agribusiness
 
       
Tax identification number
    61-1355155  
 
       

44

          Purchaser Name   1ST FARM CREDIT SERVICES, PCA Name in which to
register Note(s)   1ST FARM CREDIT SERVICES, PCA Note Registration Number(s);  
  Principal Amount(s)   RI-47; $5,000,000     Federal Funds Wire Transfer    
AgriBank     St. Paul, MN     ABA#: 096016972     Acct Name:1st Farm Credit
Services Payment on account of Note(s)   Acct. # 362402288 Method   Attn: CHS
private Placement-Colleen Morphey Account information   Ref: “Accompanying
information” below     Name of Company: CHS INC.     Description of Security:
6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  1st Farm Credit Services
 
  2000 Jacobssen Drive
 
  Normal, IL. 61761
 
  Tel: 309-268-0212
Address / Fax # for notices
  Or
related to payments
  Email: LOANACCOUNTING@1stfarmcredit.com
 
       
 
  1st Farm Credit Services
 
  1560 Wall Street, Suite 221
 
  Naperville, IL. 60563
 
  Tel: 630-527-6426 x2
Address / Fax # for all other
  Or
notices
  Email: drichar@1stfarmcredit.com
 
       
 
  1st Farm Credit Services
 
  1560 Wall Street, Suite 221
 
  Naperville, IL. 60563
Instructions re Delivery of Notes
  Attn: Dale Richardson
 
       
 
  1ST FARM CREDIT SERVICES, PCA
 
  By:
 
  Name: Dale A. Richardson
Signature Block
  Title: VP-Capital Markets
 
       
Tax identification number
    37-1270649  
 
       

45

              AGCOUNTRY FARM CREDIT SERVICES, PCA, D/B/A FCS COMMERCIAL FINANCE
Purchaser Name   GROUP
 
  AGCOUNTRY FARM CREDIT SERVICES, PCA, D/B/A FCS COMMERCIAL FINANCE
Name in which to register Note(s)
  GROUP
 
       
Note Registration Number(s); Principal Amount(s)
  RI-48; $5,000,000
 
       
 
  Federal Funds Wire Transfer
 
  Agribank, FCB
 
  375 Jackson Street
 
  St Paul, MN 55101
 
  ABA: 096016972
Payment on account of Note(s)
  Account Name: CHS – FCS Commercial Finance Group
Method
  Account #: 362401000
Account information
  Ref: “Accompanying information” below
 
       
 
  Name of Company: CHS INC.
 
  Description of Security: 6.18% Series I Senior Notes due October
 
    4,  
 
    2017  
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  Agribank, FCB
 
  375 Jackson Street
 
  St Paul, MN 55101
Address / Fax # for notices
  Attn: Jessica Hewitt
related to payments
  Fax: 651-295-8172
 
       
 
  FCS Commercial Finance Group
 
  600 South Highway 169, Suite 850
Address / Fax # for all other
  Minneapolis, MN 55426
notices
  Attn: Jeremy Voigts
 
       
 
  FCS Commercial Finance Group
 
  600 South Highway 169, Suite 850
 
  Minneapolis, MN 55426
Instructions re Delivery of Notes
  Attn: Jeremy Voigts
 
       
 
  AGCOUNTRY FARM CREDIT SERVICES, PCA, D/B/A FCS COMMERCIAL FINANCE
 
  GROUP
 
  By:
 
  Name: Jeremy Voigts
Signature Block
  Title: Assistant Vice President
 
       
Tax identification number
    45-0455254  
 
       

46

          Purchaser Name   FARM CREDIT SERVICES OF AMERICA, PCA Name in which to
register Note(s)   FARM CREDIT SERVICES OF AMERICA, PCA Note Registration
Number(s);     Principal Amount(s)   RI-49; $5,000,000     Federal Funds Wire
Transfer     Agribank, FCB     St Paul, MN 55101     ABA: 096016972     Account
#: 362021040 Payment on account of Note(s)   Account Name: Farm Credit Services
of America Method   Attn: Becky Haas/Denise Beck Account information   Ref:
“Accompanying information” below     Name of Company: CHS INC.     Description
of Security: 6.18% Series I Senior Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
Address / Fax # for notices related to payments
  Email: wires@fcsamerica.com
Address / Fax # for all other notices
  Email: capitalmarkets@fcsamerica.com
 
  Farm Credit Services of America
 
  5015 S. 118th Street
 
  Omaha, NE 68137
Instructions re Delivery of Notes
  Attn: Sue Brownlee
 
       
 
  FARM CREDIT SERVICES OF AMERICA, PCA
 
  By:
 
  Name: Steven L. Moore
Signature Block
  Title: Vice President
 
       
Tax identification number
    47-0373522  
 
       

47

          Purchaser Name   NATIONAL GUARDIAN LIFE INSURANCE COMPANY Name in
which to register Note(s)   NATIONAL GUARDIAN LIFE INSURANCE COMPANY Note
Registration Number(s);     Principal Amount(s)   RI-50; $4,000,000     Federal
Funds Wire Transfer     US Bank Madison     PO Box 7900     Madison, WI 53707  
  ABA No. 075000022 Payment on account of Note(s)   For credit to: National
Guardian Life Insurance Company Method   Account No. 312 335 010 Account
information   Ref: “Accompanying Information” below     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October     4,
    2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  National Guardian Life Insurance Company
 
  Two E. Gilman St
Address / Fax # for notices
  Madison, WI 53703
related to payments
  Attn: Investment Dept
 
       
 
  National Guardian Life Insurance Company
 
  Two E Gilman St
Address / Fax # for all other
  Madison, WI 53703
notices
  Attn: Investment Dept
 
       
 
  National Guardian Life Insurance Company
 
  Two E. Gilman Street
 
  Madison, WI 53703
Instructions re Delivery of Notes
  Attn: Robert A. Mucci
 
       
 
  NATIONAL GUARDIAN LIFE INSURANCE COMPANY
 
  By:______________________
 
  Name: R.A. Mucci
Signature Block
  Title: Senior Vice President & Treasurer
 
       
Tax identification number
    39-0493780  
 
       

48

          Purchaser Name   ASSURITY LIFE INSURANCE COMPANY Name in which to
register Note(s)   ASSURITY LIFE INSURANCE COMPANY Note Registration Number(s);
    Principal Amount(s)   RI-51; $2,000,000     Federal Funds Wire Transfer    
US Bank National Association     13th and M Streets     Lincoln, NE 68508    
ABA Number 104000029 Payment on account of Note(s)   Account of: Assurity Life
Insurance Company Method   General Fund Account #1-494-0092-9092 Account
Information   Ref: “Accompanying information” below Accompanying Information  
Name of Company: CHS INC.     Description of Security: 6.18% Series I Senior
Notes due October     4,     2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
 
  Make-Whole Amount) of the payment being made:
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  Lincoln, NE 68516
 
  Attn: Investment Division
Address for Notices Related to
  Phone: 402-437-3682
Payments
  Fax: 402-458-2170
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  P.O. Box 82533
 
  Lincoln, NE 68501-2533
 
  Attn: Victor Weber
 
  Phone: 402-437-3682
 
  Fax: 402-458-2170
Address for all other Notices
  Email: vweber@assurity.com
 
       
 
  Assurity Life Insurance Company
 
  4000 Pine Lake Road
 
  Lincoln, NE 68516
Instructions for Delivery of Notes
  Attn: Victor Weber
 
       
 
  ASSURITY LIFE INSURANCE COMPANY
 
  By:______________________________
 
  Name:
Signature Block
  Title:
 
       
Tax Identification Number
    38-1843471  
 
       

49

          Purchaser Name   THE OHIO NATIONAL LIFE INSURANCE COMPANY Name in
which to register Note(s)   THE OHIO NATIONAL LIFE INSURANCE COMPANY Note
Registration Number(s);     Principal Amount(s)   RI-52; $1,000,000     Federal
Funds Wire Transfer     U.S. Bank N.A.     5th & Walnut Streets     Cincinnati,
OH 45202     ABA #042-000013 Payment on account of Note(s)   For credit to The
Ohio National Life Insurance Company Account Method   No. 910-275-7 Account
information   Ref: “Accompanying information” below     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October     4,
    2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  The Ohio National Life Insurance Company
 
  One Financial Way
 
  Cincinnati, OH 45242
Address / Fax # for notices
  Attention: Investment Department
related to payments
  Fax: 513-794-4506
 
       
 
  The Ohio National Life Insurance Company
 
  One Financial Way
 
  Cincinnati, OH 45242
Address / Fax # for all other
  Attention: Investment Department
notices
  Fax: 513-794-4506
 
       
 
  The Ohio National Life Insurance Company
 
  One Financial Way
 
  Cincinnati, OH 45242
Instructions re Delivery of Notes
  Attention: Jed R. Martin
 
       
 
  THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
  By: ________________________
 
  Name: Jed R. Martin
Signature Block
  Title: Vice President, Private Placements
 
       
Tax identification number
    31-0397080  
 
       

50

          Purchaser Name   OHIO NATIONAL LIFE ASSURANCE CORPORATION Name in
which to register Note(s)   OHIO NATIONAL LIFE ASSURANCE CORPORATION Note
Registration Number(s);     Principal Amount(s)   RI-53; $4,000,000     Federal
Funds Wire Transfer     U.S. Bank N.A.     5th & Walnut Streets     Cincinnati,
OH 45202     ABA #042-000013 Payment on account of Note(s)   For credit to Ohio
National Life Assurance Corporation Method   Account No. 865-215-8 Account
information   Ref: “Accompanying information” below     Name of Company: CHS
INC.     Description of Security: 6.18% Series I Senior Notes due October     4,
    2017
 
  PPN: 12542R B*0
 
  Due date and application (as among principal, interest and
Accompanying information
  Make-Whole Amount) of the payment being made:
 
       
 
  Ohio National Life Assurance Corporation
 
  One Financial Way
 
  Cincinnati, OH 45242
Address / Fax # for notices
  Attention: Investment Department
related to payments
  Fax: 513-794-4506
 
       
 
  Ohio National Life Assurance Corporation
 
  One Financial Way
 
  Cincinnati, OH 45242
Address / Fax # for all other
  Attention: Investment Department
notices
  Fax: 513-794-4506
 
       
 
  Ohio National Life Assurance Corporation
 
  One Financial Way
 
  Cincinnati, OH 45242
Instructions re Delivery of Notes
  Attention: Jed R. Martin
 
       
 
  OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
  By: ________________________
 
  Name: Jed R. Martin
Signature Block
  Title: Vice President, Private Placements
 
       
Tax identification number
    31-0962495  
 
       

51

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted Consolidated Funded Debt” means Consolidated Funded Debt, plus the net
present value of all rentals payable under operating leases of the Company and
its Subsidiaries as discounted by a rate of 10% per annum.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Interests, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement, this” is defined in Section 17.3.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligation” means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.

“Change in Control” means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of the Company.

“Closing” is defined in Section 3.

“CoBank” means Co-Bank, ACB, a United States Agricultural Credit Bank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereof.

“Confidential Information” is defined in Section 20.

“Consolidated Cash Flow” means for any period the sum of (a) earnings before
income taxes of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, plus (b) the amounts that have been
deducted in the determination of such earnings before income taxes for such
period for (i) interest expense for such period, (ii) depreciation for such
period, (iii) amortization for such period and (iv) extraordinary non-cash
losses for such period, minus (c) the amounts that have been included in the
determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

“Consolidated Funded Debt” means as of any date of determination, the total of
all Funded Debt of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Members’ and Patrons’ Equity” means, with respect to the Company
and its Subsidiaries, the amount of equity accounts, plus (or minus in the case
of a deficit) the amount of surplus and retained earnings accounts of the
Company and its Subsidiaries, plus (or minus in the case of a deficit), to the
extent not included in such equity accounts, the minority interests in
Subsidiaries; provided that the total amount of intangible assets of the Company
and its Subsidiaries (including, without limitation, unamortized debt discount
and expense, deferred charges and goodwill) included therein shall not exceed
$30,000,000 (and to the extent such intangible assets exceed $30,000,000, they
will not be included in the calculation of Consolidated Members’ and Patrons’
Equity); all as determined on a consolidated basis in accordance with GAAP
consistently applied.

“Consolidated Net Worth” means as of any date, total equity of the Company and
its Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means at any time, the total assets of the Company
and its Subsidiaries that would be shown on a consolidated balance sheet of the
Company and its Subsidiaries at such time prepared in accordance with GAAP.

“Debt” means with respect to any Person

(a) all obligations of such Person for borrowed money (including all obligations
for borrowed money secured by any Lien with respect to any property owned by
such Person whether or not such Person has assumed or otherwise become liable
for such obligations),

(b) all obligations of such Person for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to such
property),

(c) all Capitalized Lease Obligations of such Person and

(d) all Guaranties of such Person with respect to liabilities of the type
described in clause (a), (b) or (c) of any other Person,

provided that (i) Debt of a Subsidiary of the Company shall exclude such
obligations and Guaranties of such Subsidiary if owed or guaranteed by such
Subsidiary to the Company or a Wholly-Owned Subsidiary of the Company, (ii) Debt
of the Company shall exclude such obligations and Guaranties if owed or
guaranteed by the Company to a Wholly-Owned Subsidiary of the Company and
(iii) Debt of the Company shall exclude any unfunded obligations which may exist
now and in the future in the Company’s pension plans.

“Debt Prepayment Application” is defined in Section 10.7(c).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2% over the rate of interest publicly announced by The Bank of
New York in New York, New York as its “base” or “prime” rate.

“Designated Portion” is defined in Section 10.7(b).

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” is defined in Section 10.7(c).

“Distribution” means, in respect of any corporation, association or other
business entity:

(a) dividends or other distributions or payments on capital stock or other
equity interests of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

(b) the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Transfers” is defined in Section 10.7(a).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).

“Form 10-Q” is defined in Section 7.1(a).

“Form 10-K” is defined in Section 7.1(b).

“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (i) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (ii) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (iii) any Capitalized Lease
Obligation of such Person, and (iv) any Guaranty of such Person with respect to
Funded Debt of another Person. Notwithstanding anything to the contrary
contained herein, any Debt outstanding under a revolving credit or similar
agreement providing for borrowings where no amount of such Debt is outstanding
for a period of 30 consecutive days during each 12 month period (and which has
not been refinanced with other Debt which does not constitute Funded Debt) will
not be deemed to constitute Funded Debt.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date of the Closing.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“NCRA” means National Cooperative Refinery Association, a Kansas cooperative
association.

“Net Proceeds Amount” is defined in Section 10.7(c).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Ordinary Course Transfer” is defined in Section 10.7(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Primary Bank Facility” means an agreement, guaranty or other instrument (or
agreements, guaranties or other instruments to the extent such agreements,
guaranties or other instruments were entered into in concert in one or a series
of transactions): (i) entered into by the Company in connection with the
provision of recourse credit in the form of revolving loans, term loans, letters
of credit or other extensions of credit commonly provided under syndicated bank
credit agreements to the Company or any of its Subsidiaries and (ii) under which
the aggregate amount of credit extended (whether in the form of loans or
commitments) to the Company or for which the Company is obligated as a guarantor
or otherwise is $150,000,000 or more.

“Priority Debt” means, at any time, without duplication, the sum of

(a) all then outstanding Debt of the Company or any Subsidiary secured by any
Lien on any property of the Company or any Subsidiary (other than Debt secured
only by Liens permitted under paragraphs (a) through (i) of Section 10.6), plus

(b) all Funded Debt of Subsidiaries of the Company.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.2(b)(i).

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the introductory paragraph hereof.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Ratable Portion” is defined in Section 10.7(c).

“Reinvested Transfer” is defined in Section 10.7(b).

“Required Holders” means, at any time, the holders of a majority in aggregate
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Required Principal Payment” is defined in Section 8.2(a).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“Subsidiary” shall mean, with respect to any Person, any other Person greater
than 50% of the total combined voting power of all classes of Voting Interests
of which shall, at the time as of which any determination is being made, be
owned by such first Person either directly or through other Subsidiaries of such
first Person.

“Substantial Portion” is defined in Section 10.7(c).

“Surviving Corporation” is defined in Section 10.2(b)(i).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Transfer” is defined in Section 10.7(c)(v).

“USA Patriot Act” means United States Public Law 107-56, United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

“Voting Interests” shall mean (a) with respect to any stock corporation, any
shares of stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation or
persons performing similar functions (irrespective of whether at the time stock
of any other class or classes shall have or might have voting power by reason of
the happening of any contingency), and (b) with respect to the Company or any
other entity, membership or other ownership interests in the Company or such
other entity whose holders are entitled under ordinary circumstances to vote for
the election of the directors of the Company or such other entity or persons
performing similar functions (irrespective of whether at the time membership or
other ownership interests of any other class or classes shall have or might have
voting power by reasoning of the happening of any contingency).

52

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of
the equity interests (except directors’ qualifying shares) and voting interests
of which are owned
by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such
time.SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

Effective August 28, 2007, CHS Inc. engaged in a triangular merger with M & M
Cooperative, Inc. of Yuma, Colorado (“Yuma”) and CHS-M&M, Inc., a wholly-owned
subsidiary of CHS Inc., through which CHS-M&M, Inc. acquired all of the assets
of Yuma. Equities of CHS Inc. were exchanged for equities of Yuma in the
transaction. The book value of the assets of Yuma acquired by CHS-M&M, Inc. in
the transaction is [$20,000,000 – pending confirmation].

53

SCHEDULE 5.3

DISCLOSURE MATERIALS

None.

54

SCHEDULE 5.4

SUBSIDIAIRIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

                                      Active/                          
Jurisdiction of   Date of     Inactive   Business Name   Address   Type  
Business Description   Ownership By   Fiscal Year End   Incorporation  
Incorporation   Federal ID         5500 Cenex Drive                            
    Ag States Agency of   PO Box 64089                             A   Montana,
Inc.   St. Paul, MN 55164   SUB   Insurance Agency   100% CHS   31-Dec   Montana
  10/11/1977   81-0372838         5500 Cenex Drive                              
  Ag States Agency,   PO Box 64089       Independent                     A   LLC
  St. Paul, MN 55164   LLC   Insurance Agency   100% CHS   31-May   Minnesota  
12/27/1994   41-1795536     CENEX AG, Inc.   5500 Cenex Drive                  
              (formerly FUCEI-E,   PO Box 64089       Sale of feed and          
          A   Inc.)   St. Paul, MN 55164   Sub   seed products.   100% CHS  
31-Aug   Delaware   10/23/1974   41-1248837                 Retail sales and    
                        5500 Cenex Drive       distribution of                  
      Cenex Petroleum,   PO Box 64089       petroleum and other                
    A   Inc.   St. Paul, MN 55164   Sub   related products.   100% CHS      
Minnesota   7/11/1996   41-1847046
 
                                   
A
  CENEX Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC   Operating
Subsidiary for
pipeline operations  

100% CHS  

 

Minnesota  

5/4/1998  



 
                                 

A
  CHS Aggressive
Growth Fund, Inc.   11 East Chase Street
Baltimore, MD 21202  
Corp  
Investment Company  
100% CHS  
31-Aug  
Maryland  
5/1/2001  
52-2316147
 
                                   
A
  CHS Canada, Inc.   80 Dufferin Avenue
London, Ontario
N6A4G4   Corp   Holding Company for
investment in
Horizon Milling GP  

100% CHS  

31-Aug  

Ontario  

7/18/2006  

Canadian 2108362
 
                                   
A
  CHS Conservative
Growth Fund, Inc.   11 East Chase Street
Baltimore, MD 21202  
Corp  
Investment Company  
100% CHS  
31-Aug  
Maryland  
5/1/2001  
52-2316152
 
                                   
A
  CHS do Brasil Ltda.   Avenida Santo Amaro
48, 3rd Floor, Ste. 31
Vila Nova Conceicao
Sao Paulo, Brazil
04506-000   LLC   Origination and
marketing of
soybeans for export
to Pacific Rim and
European buyers  


100% CHS  


 


Sao Paulo
Brazil  


Feb-03  


Brazil
05.492.968/0001-04
 
                                   
A
  CHS Energy Canada,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
Sub  
Petroleum; does no
business  
100% CHS  
 
Alberta, Canada  
6/12/1987  
868230301-RC0001
Canadian 8874 8884
 
                                   
A
  CHS Fixed Income
Fund, Inc.   11 East Chase Street
Baltimore, MD 21202  
Corp  
Investment Company  
100% CHS  
31-Aug  
Maryland  
6/13/2001  
41-2008912
 
                                   
A
  CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  

SUB  

Rail at Joliette, ND  

100% CHS  

31-Aug  

Minnesota  

4/20/1999  

41-1947300
 
                                   

55

                                      Active/                          
Jurisdiction of   Date of     Inactive   Business Name   Address   Type  
Business Description   Ownership By   Fiscal Year End   Incorporation  
Incorporation   Federal ID                 Agent for CHS in                    
                obtaining contracts                                     for sale
of grain                             5500 Cenex Drive       in China & other    
                        PO Box 64089       countries in SE                     A
  CHS Hong Kong, LLC   St. Paul, MN 55164   SUB   Asia   100% CHS   31-Aug  
Minnesota   1/16/2007   20-8238207         5500 Cenex Drive       Combined      
                      PO Box 64089       Corporation (Cenex                    
A   CHS Inc.   St. Paul, MN 55164   Self   and HSC)   100% CHS       Minnesota  
7/15/1936   41-0251095                     99% CHS; 1% St.                      
              Paul Maritime                 A   CHS Inc. de Mexico   Mexico
City, Mexico   Sub       Corporation   31-Dec   Mexico   2/20/2006            
11 East Chase                            
A
  CHS Moderate Growth
Fund, Inc.   Street Baltimore,
MD 21202  
Corp  
Investment Company  
100% CHS  
31-Aug  
Maryland  
5/1/2001  
52-2316156
 
                                   
A
  CHS-Blackfoot, Inc.   477 West Highway
26, Blackfoot, ID
83221   SUB   Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
the Idaho Business
Corporations Act.  






100% CHS  






31-Aug  






Idaho  






3/30/2006  






30-0357896
 
                                   
A
  CHS-Browns Valley   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   SUB   Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products  









100% CHS  









31-Aug  









Minnesota  









8/21/2003  









75-3133234
 
                                   
A
  CHS-China, LLC   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   SUB   Agent for CHS in
obtaining contracts
for sale of grain
in China & other
countries in SE
Asia  




100% CHS  




31-Aug  




Minnesota  




4/5/2007  




20-8782343
 
                                   

56

                                      Active/                          
Jurisdiction of   Date of     Inactive   Business Name   Address   Type  
Business Description   Ownership By   Fiscal Year End   Incorporation  
Incorporation   Federal ID                 Carrying on a farm                  
                  supply business                                     engaging
in the                                     purchase, sale and                  
                  handling of                                     agricultural  
                                  products and                                  
  agricultural                             135 First Street,       supplies,
energy                             Chinook, MT       products and              
      A   CHS-Chinook   59523-0339   SUB   machinery.   100% CHS   31-Aug  
Montana   2/11/2002   73-1630482         5500 Cenex Drive                      
              Inver Grove                                     Heights, MN      
                      A   CHS-Chokio   55077-2112   SUB       100% CHS   31-Aug
  Minnesota   7/28/2006   33-1148125
 
                                   
A
  CHS-Clinton/Wilmot   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  

SUB  

Grain Handling and
Marketing of Grain  


100% CHS  


31-Aug  


Minnesota  


5/21/2003  


87-0711575
 
                                   
A
  CHS-Corsica   5500 Cenex Drive
Inver Grove
Heights, MN 55077   SUB   Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.  







100% CHS  







31-Aug  







South Dakota  







6/25/2007  







35-2303251
 
                                   
A
  CHS-Dickinson   3645 98th R Avenue
SW, Taylor, ND
58656   SUB   organized for the
purpose of carrying
on a grain elevator
and warehouse
business  



100% CHS  



31-Aug  



North Dakota  



10/9/2003  



75-3133243
 
                                   
A
  CHS-Drayton   2002 North
Washington Street
Grand Forks, ND
58203   SUB   Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15  





100% CHS  





31-Aug  





North Dakota  





1/27/2003  





82-0585676
 
                                   

57

                                      Active/                          
Jurisdiction of   Date of     Inactive   Business Name   Address   Type  
Business Description   Ownership By   Fiscal Year End   Incorporation  
Incorporation   Federal ID                 Engage in any                        
            activity within the                                     purposes for
which                                     a cooperative may                    
        5500 Cenex Drive       be organized under                             PO
Box 64089       North Dakota                     A   CHS-Fairdale   St. Paul, MN
55164   SUB   Statute 10-15   100% CHS   31-Aug   North Dakota   8/29/2006  
33-1148124                 Organized to                                    
transact any and                                     all lawful business        
                            for which                                    
corporations may be                             5500 Cenex Drive      
incorporated under                             PO Box 64089       Chapter 17 of
the                     A   CHS-Farmco, Inc.   St. Paul, MN 55164   Sub   KSA  
100% CHS   31-Aug   Kansas   3/13/2006   61-1501377
 
                                   
A
  CHS-Hoffman   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   SUB   Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products  









100% CHS  









31-Aug  









Minnesota  









12/23/2003  









43-2042326
 
                                   
A
  CHSIH AG   c/o RA Peter Georg
Studer
Posststrasse 6
CH-6301 Zug
Switzerland  

SUB  

Holding Company for
interest in new
Multigrain JV  



100% CHS  



 



Zug, Switzerland  



9/19/2006  





 
                                 

A
  CHS-M&M, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077  

Sub  

 

100% CHS  

31-Aug  

Colorado  

3/23/2007  

20-8704763
 
                                   
A
  CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   SUB   Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.  







100% CHS  







31-Aug  







South Dakota  







4/18/2005  







75-3192388
 
                                   
A
  CHS-Moscow, Inc.   P.O. Box 467
Lewiston, Idaho
83501-0467   SUB   The transaction of
any and all lawful
business of which
corporations may be
incorporated under
the Idaho Business
Corporations Act  





100% CHS  





31-Aug  





Idaho  





8/18/2004  





75-3169237
 
                                   
A
  CHS-Starbuck   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  
SUB  
Grain and supply
business as a
cooperative  


100% CHS  


31-Aug  


Minnesota  


5/28/2003  


87-0711576
 
                                   
A
  CHS-Wallace County,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   SUB   The transaction of
any and all lawful
business of which
corporations may be
incorporated under
Chapter 17 of the
Kansas Statutes
Annotated.  






100% CHS  






31-Aug  






Kansas  






2/17/2005  






43-2079564
 
                                   
A
  Circle Land
Management, Inc.   PO Box 909; Laurel,
MT 59044   CORP   Land Mgt. for
property around
Laurel MT refinery  

100% CHS  

 

Minnesota  

5/5/1993  

41-1750051
 
                                   
A
  CoGrain   560 W. Grain
Terminal Rd.,
Pasco, WA 99301           Ritzville Warehouse
Company 7.273%; CHS
54.5%; Pendleton
Grain Growers
1.818%; Odessa
Union Warehouse
Co-op 36.364%  





 





Washington  





9/21/1990  







 
                                 

A
  Country Energy, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
LLC  
Alliance between
CHS and Farmland  

100% CHS  

31-Aug  

Delaware  

4/9/1998  

43-1813211
 
                                   
A
  Country Hedging,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB   Full service
commodity futures
and option
brokerage  


100% CHS  


31-Aug  


Delaware  


8/20/1986  


41-1556399
 
                                   

58

                                                                               
                      Provides cattle                                          
      feeding and swine                                                
financing loans;                                                 facility
financing                                 4001 South Westport           loans;
crop                                 AvenueP.O. Box           production loans,
                                88808Sioux Falls,           and consulting      
        A   Fin-Ag, Inc.   SD 57105   SUB   services   100% CHS   31-Aug   South
Dakota   12/17/1987   46-0398764             5500 Cenex Drive           To own
and operate                             Front Range   PO Box 64089           the
Front Range                         A   Pipeline, LLC   St. Paul, MN 55164   LLC
  Pipeline   100% CHS           Minnesota   3/23/1999   41-1935715            
Dienstenstraat 15                                     Harvest States   NL 3161
GN                                     Cooperatives Europe   Rhoon The          
                A   B.V.   Netherlands   LLC   Grain Marketing   100% CHS  
31-Aug   Netherland   5/9/2001                                            
Acquired with                                
 
                                  Sparta Foods,                                
 
          5500 Cenex Drive,           Sold assets 5/31/05   wholly owned        
                       
 
  La Canasta of   Inver Grove           to Gruma. Still   subsidiary of        
                       
A
  Minnesota, Inc.   Heights, MN 55077   SUB   own company   Sparta Foods        
            11/18/1980          
 
                                                                       
 
          5500 Cenex Driver                                                    
   
 
  Marshall Insurance   Inver Grove Heights                                      
                 
A
  Agency, Inc.   MN 55077   SUB   Insurance Agency   100% CHS          
Minnesota     4/1/2005       83-0428017  
 
                                                                       
 
          5500 Cenex Drive           Acquiring, owning,   Financial: 33%        
                       
 
          PO Box 64089           operating and   FUOC; 67% CHS;                
               
 
  Montevideo Grain,   St.           managing grain   Governance 50%            
                   
A
  LLC   Paul, MN 55164   LLC   assets   FUOC, 50% CHS   31-Aug   Delaware    
8/9/2001       41-2015718  
 
                                                                       
 
                          Manufacturer,                                        
 
  National                   marketing, and                                    
   
 
  Cooperative   2000 South Main           wholesale                            
           
 
  Refinery   Mcpherson, KS 67460           distribution of   CHS - 74.5%, 25.5  
                             
A
  Association (NCRA)     (620) 241-2340     Corp.   petroleum products.  
Growmark and MFA   30-Sep   Kansas     7/7/1943          
 
                                                                       
 
          5500 Cenex Drive           Sale of coffee   75% CHS, 25%              
                 
 
  Partnered   Inver Grove           through Mountain   Seaside Properties,      
                         
A
  Beverages, LLC   Heights, MN 55077   LLC   Mud stores   LLC          
Minnesota     10/11/2006       20-5706238  
 
                                                                       
 
          300 West Feedville                   80% - CHS and 20%                
               
 
  PGG/HSC Feed   Road                   Pendleton Grain                        
       
A
  Company, L.L.C.   Hermiston, OR 97838   LLC   Feed Manufacturer   Growers  
31-May   Oregon     10/26/1994       93-1156470  
 
                                                                       
 
                          Company employing                                    
   
 
                          stevedores at                                        
 
  St. Paul Maritime                   Myrtle Grove                              
         
A
  Corporation           SUB   Terminal   100% CHSC   31-Aug   Minnesota    
8/18/1995          
 
                                                                       
 
  Tillamook Valley                                                              
 
 
  Nutrition, LLC                                                                
 
  (name changed from                                                            
   
 
  Tillamook/GTA                                                                
 
  Feeds, L.L.C   4000 Blimp Boulevard                                          
             
A
    10/24/06 )   Tillamook, OR 97141   JV   Feed Manufacturer   100% CHS  
31-Aug   Oregon     9/11/1996       91-1766910  
 
                                                                       
 
          5500 Cenex Drive                                                      
 
 
          PO Box 64089                                                        
 
          St. Paul, MN 55164           Holding Company for                      
                 
 
          and 3315 North Oak           membership                              
         
 
  United Country   Trafficway Kansas           interests in                    
                   
A
  Brands LLC   City, MO 64116   LLC   Agriliance LLC   100% CHS   31-Aug  
Delaware     01/05/00       41-1961040  
 
                                                                       

59

SCHEDULE 5.5

FINANCIAL STATEMENTS



  1.   Consolidated Balance Sheets for fiscal years 2004 through 2006 and
11-month results for the period ended July 31, 2007.



  2.   Consolidated Income Statements for fiscal years 2004 through 2006 and
11-month results for the period ended July 31, 2007.



  3.   Consolidated Cash Flow Statements for fiscal years 2004 through 2006.

60

SCHEDULE 5.6

RESTRICTIONS ON DEBT



  1.   $225,000,000 6.81% Series A Notes due June 19, 2013 issued pursuant to
Note Agreement dated as of June 19, 1998 among the Company and each of the
investors listed on the Purchase Schedule attached thereto.



  2.   $25,000,000 7.90% Series B Notes due January 10, 2011 issued pursuant to
Note Purchase and Private Shelf Agreement dated as of January 10, 2001 among the
Company and The Prudential Insurance Company and certain of affiliates thereof
(the “Shelf Agreement”) and $55,000,000 Private Shelf Facility established
thereunder.



  3.   $55,000,000 7.43% Series C Notes dated March 2, 2001 due March 2, 2011
issued pursuant to the Shelf Agreement.



  4.   $115,000,000 4.96% Series D Senior Notes due October 18, 2012 and
$60,000,000 5.60% Series E Senior Notes due October 18, 2017, issued pursuant to
Note Purchase Agreement dated as of October 18, 2002 among the Company and each
of the investors listed on the Purchase Schedule attached thereto.



  5.   $15,000,000 4.08% Series F Senior Notes due April 13, 2010 and
$15,000,000 4.39% Series G Senior Notes due April 13, 2011 issued pursuant to
Note Purchase and Private Shelf Agreement dated as of April 13, 2004 among the
Company and The Prudential Insurance Company and certain of affiliates thereof
and $70,000,000 Private Shelf Facility established thereunder.



  6.   $125,000,000 5.25% Series H Senior Notes due September 21, 2014, issued
pursuant to Note Purchase Agreement dated as of September 21, 2004 among the
Company and each of the investors listed on the Purchase Schedule attached
thereto.



  7.   Amended and Restated Credit Agreement ($1,100,000,000 Revolving Loan)
dated as of May 18, 2006) by and between CoBank, ACB, St. Paul Bank for
Cooperatives, et al. and CHS Inc., including all Amendments thereto.



  8.   Credit Agreement ($200,000,000 Term Loan) dated as of June 1, 1998 by and
between CoBank, ACB, et al. and CHS Inc., including all Amendments thereto.

61

SCHEDULE 5.12

INTELLECTUAL PROPERTY

None.

62

SCHEDULE 5.16

EXISTING DEBT

CHS Inc. & Subsidiaries Outstanding Debt & Committed Lines of Credit as of
July 31, 2007.

                                  Item   Amount                        
Short-Term Notes
                                CHS 5 yr Revolver     1,100,000,000    
(represents commitment — actual drawn was $360,000,000)            
($125,000,000 commitment reduces availability of 5 yr Commercial Paper     0    
revolver — actual drawn was $60,286,915)         NCRA’s Revolver     15,000,000
    (represents commitment — actual drawn was -0- ) Provista’s Revolver    
25,000,000     (represents commitment — actual drawn was $4,838,369)
Misc Notes
    1,514,404                          
 
    1,141,514,404                          
 
                               
Indust Rev Bonds
                               
Montana Econ
    3,925,000                          
 
                               
Private Placement
                               
Private Placement - Jun ‘98
    225,000,000                          
Private Placement - Oct ‘02
    157,307,692                          
Prudential Shelf Note
    31,428,572                          
Prudential Shelf Note
    14,285,714                          
Prudential Shelf Note
    15,000,000                          
Prudential Shelf Note
    15,000,000                          
Private Placement - Sept ‘04
    125,000,000                          
 
                               
 
    583,021,978                          
 
                               
Cobank
                               
Building Loan
    2,154,416                          
Term Debt
    75,440,000                          
NCRA’s Term Debt
    3,000,000                          
 
    80,594,416                          
 
                               
Other Notes Payable
                               
Corp Books
                               
Robert L. Nygaard
    29,000                          
Lemmon-Thunder Hawk
    310,719                          
Mahnomen MN
    572,913                          
Greenbush MN
    175,438                          
Met Life
    8,325,446                          
Hall Prommisory Note
    84,948                          
Country Operations
                               
Prairie Lakes — Elrosa Note
    111,783                          
Prairie Lakes — St MN
    84,559                          
United Plains — Patron Notes
    251,800                          
Farmers Alliance -Un Energy Note
    102,474                          
Milk River — Big Sandy Note
    132,917                          
Chokio — St MN
    40,000                          
Bingham — Note
    593,087                          
Bingham — Patron Notes
    329,197                          
CHS-French-Fergus Falls
    40,166                          
Business Solutions
                               
CoFina Note
    4,592,028                          
Oilseed
                               
Rural Electric
    220,757                          
MN Rail
    97,785                          
Milling
                               
MDT Rail Rehabilitation
    40,067                          
Rural Econ Development Loan
    102,538                          
Ag States
                               
Daseke Note
    500,000                          
 
    16,737,622                          
 
                               
Consolidated Total
    1,825,793,420                          
 
          CHS Inc.
                    Financial Guarantees                
 
          7/31/07                
 
                  Limit of     7/31/07  
 
                  Guarantee   Exposure
 
                                Financial Services with CoBank for Mtn Ctry
            300,000       5,000  
Temco Credit Facility
                               
50% of Loan Balance
                    25,000,000       13,950,000   Temco — J.P. Morgan Futures
Inc.
                        50% of Margin Deposit Balance
            1,000,000       637,835   Horizon Milling performance guarantee
            5,000,000       -   Deferred Payment Contracts
                       
NFI - 20%
                    1,000,000       1,000,000   Provista Credit Facility - 100%
            20,000,000       4,838,369   Cofina Financial, LLC — Propartners
            19,915,433       15,811,247  
Cofina Financial, LLC
                    10,700,000       7,566,214  
 
                               
 
                                Total Guarantees **
            82,915,433       43,808,665  
 
                                ** Bank Covenants allow up to $150 million
               

63

EXHIBIT 1

[FORM OF SERIES I SENIOR NOTE]

CHS INC.

6.18% SERIES I SENIOR NOTE DUE OCTOBER 4, 2017

     
No. RI-[     ]
$[     ]
  [Date]
PPN: 12542R B*0

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [     ], or registered assigns, the principal sum of
[     ] DOLLARS ($[     ])(or so much thereof as shall not have been prepaid) on
October 4, 2017, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 6.18% per
annum from the date hereof, payable semiannually, on the 4th day of October and
April in each year, commencing with the October or April next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 8.18% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at The
Bank of New York in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of 6.18% Series I Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 4,
2007 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

CHS INC.

By:
Name:
Title:


64

EXHIBIT 4.4(a)

FORM OF OPINION OF GENERAL COUNSEL FOR THE COMPANY

65

David A. Kastelic
Senior Vice President and General Counsel
Direct: (651) 355-3712
david.kastelic@chsinc.com

October 4, 2007

To the Persons Listed on
Annex 1 hereto

Re: CHS Inc. (the “Company”)

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated as of
October 4, 2007 (the "Note Purchase Agreement”) between the Company and each of
the purchasers listed on Schedule A attached thereto (the “Purchasers”), which
provides, among other things, for the issuance and sale by the Company of its
6.18% Series I Senior Notes due October 4, 2017 in the aggregate principal
amount of Four Hundred Million Dollars ($400,000,000). The capitalized terms
used herein and not defined herein have the meanings assigned to them by or
pursuant to the terms of the Note Purchase Agreement.

I act as general counsel for the Company and in that capacity I am familiar with
the corporate matters of the Company. This opinion is delivered to you pursuant
to Section 4.4(a) of the Note Purchase Agreement. In acting as such counsel, I
have examined:

(a) the Note Purchase Agreement;

(b) the Company’s 6.18% Series I Senior Notes due October 4, 2017, dated the
date hereof, in the form of Exhibit 1 to the Note Purchase Agreement, and in the
principal amounts and with the registration numbers set forth on Schedule A to
the Note Purchase Agreement (the “Series I Notes”);

(c) the certificate of a Responsible Officer of the Company, dated the date of
Closing, as contemplated by Section 4.3 of the Note Purchase Agreement;

(d) each of the other documents, instruments and agreements executed and
delivered by the Company in connection with the transactions contemplated by the
Note Purchase Agreement;

(e) the bylaws and minute books of the Company and a certified copy of the
articles of incorporation of the Company, as in effect on the date hereof, and
such other corporate or constitutive documents and records of the Company as I
have deemed relevant and necessary or appropriate for purposes of this opinion;

(f) a good standing certificate from the state of Minnesota with respect to the
Company;

(g) a letter to the Company and Bingham McCutchen LLP from Banc of America
Securities LLC. describing the manner of the offering of the Notes; and

(h) originals, or copies certified or otherwise identified to my satisfaction,
of such other documents, records, instruments and certificates of public
officials as I have deemed necessary or appropriate to enable me to render this
opinion.

In rendering my opinion, I have assumed that all signatures (other than
signatures of officers and directors of the Company) are genuine, that all
documents submitted to me as originals are genuine, that all copies submitted to
me conform to the originals, that all natural Persons have legal capacity and,
as to documents executed by or on behalf of Persons other than the Company, that
each such Person executing such documents had the power to enter into and
perform its obligations under such documents, and that such documents have been
duly authorized, executed and delivered by, and are binding upon and enforceable
against, such Persons.

I have no actual knowledge of any information that would indicate that the
foregoing assumptions are invalid.

My opinion is based upon the laws of the State of New York, United States
federal law and the general corporation laws of the State of Minnesota.

Based on the foregoing, I am of the following opinions:

1. The Company is a nonstock agricultural cooperative corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Minnesota and has all requisite corporate power and authority to carry on its
business and own its property.

2. The Company has duly qualified and is in good standing as a foreign
corporation in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, except where the
failure to so qualify and to be in good standing would not have a Material
Adverse Effect.

3. The Company has the requisite corporate power and authority to execute and
deliver the Note Purchase Agreement, to issue and sell the Notes, and to perform
its obligations set forth in each of the Note Purchase Agreement and the Notes.
Each of the Note Purchase Agreement and the Notes has been duly authorized by
all necessary corporate action and has been duly executed and delivered by a
duly authorized officer of the Company.

4. The execution and delivery of the Note Purchase Agreement and the Notes, and
the issue and sale of the Notes, by the Company and the performance by the
Company of its obligations thereunder will not conflict with, constitute a
violation of, result in a breach of any provision of, constitute a default
under, or result in the creation or imposition of any Lien or encumbrance upon
any of the property of the Company pursuant to any agreement or instrument to
which the Company is a party or by which its properties may be bound.

5. There is no judgment, order, action, suit, proceeding, inquiry or
investigation, at law or in equity, before any Governmental Authority,
arbitration board or tribunal pending against the Company or any Subsidiary or
any property thereof, except for such judgments, orders, actions, suits,
proceedings, inquiries or investigations that would not, individually or in the
aggregate, have a Material Adverse Effect.

6. Each of the Note Purchase Agreement and the Notes constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

7. The execution and delivery of the Note Purchase Agreement and the Notes, and
the issue and sale of the Notes, by the Company and the performance by the
Company of its obligations thereunder, will not conflict with, constitute a
violation by the Company of, result in a breach by the Company of any provision
of, constitute a default by the Company under or result in the creation or
imposition of any Lien or encumbrance upon any of the property of the Company
pursuant to the articles of incorporation or by-laws of the Company, or any
applicable statute, rule or regulation to which the Company is subject or the
provisions of any agreement or instrument identified in Annex 2 hereto.

8. All consents, approvals and authorizations of, and all designations,
declarations, filings, registrations, qualifications and recordations with,
Governmental Authorities required on the part of the Company have been obtained
in connection with the execution and delivery of the Note Purchase Agreement and
the offer, issue, sale and delivery of the Notes.

9. Under existing law:

(a) The offering, issuance and sale of the Notes by the Company to the
Purchasers under the circumstances contemplated by the Note Purchase Agreement
are not subject to the registration requirements of the Securities Act, or the
“Blue Sky” laws of the State of New York; and

(b) the Company is not required to qualify an indenture with respect to the
Notes under the Trust Indenture Act of 1939, as amended.

10. Neither the issuance of the Notes nor the intended use of the proceeds of
the Notes (as set forth in Section 5.15 of the Note Purchase Agreement) will
violate any of Regulations T, U or X of the Federal Reserve Board.

11. The Company is not:

(a) an “investment company” or a company “controlled” by an “investment company”
required to be registered under the Investment Company Act of 1940, as amended,
or

(b) a “holding company” or an “affiliate” of a “holding company,” or a
“subsidiary company” of a “holding company,” or a “public utility” within the
meaning of the Public Utility Holding Company Act of 2005, as amended

All opinions herein contained with respect to the enforceability of documents
and instruments are qualified to the extent that:

(a) the availability of equitable remedies, including without limitation,
specific enforcement and injunctive relief, is subject to the discretion of the
court before which any proceedings therefor may be brought; and

(b) the enforceability of certain terms provided in the Note Purchase Agreement
and the Notes may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium or similar laws affecting the enforcement of
creditors’ rights generally as at the time in effect, and general principles of
equity and the discretion of a court in granting equitable remedies (whether
enforceability is considered in a proceeding at law or in equity).

I acknowledge that this opinion is being issued at the request of the Company
pursuant to Section 4.4(a) of the Note Purchase Agreement and I agree that the
parties listed on Annex 1 hereto may rely and are relying hereon in connection
with the consummation of the transactions contemplated by the Note Purchase
Agreement. Subsequent holders of the Notes may rely on this opinion as if it
were specifically addressed to them.



      Very truly yours,



      CHS INC.



      David A. Kastelic



      Senior Vice President and General Counsel

66

1.Annex 1

Purchasers

67

Annex 2

Material Agreements



1.   Credit Agreement ($1,100,000,000 Seasonal Revolving Loan) dated as of
May 18, 2006) by and between CoBank, ACB, St. Paul Bank for Cooperatives, et al.
and Cenex Harvest States Cooperatives, including all Amendments thereto.



2.   Credit Agreement ($200,000,000 Term Loan) dated as of June 1, 1998 by and
between CoBank, ACB, et al. and Cenex Harvest States Cooperatives, including all
Amendments thereto.



3.   Loan Agreement dated as of September 1, 1985 between Montana Economic
Development Board and Farmers Union Central Exchange, Incorporated.



4.   $225,000,000 6.81% Series A Notes due June 19, 2013 issued pursuant to Note
Agreement dated as of June 19, 1998 among the Company and each of the investors
listed on the Purchase Schedule attached thereto.



5.   $125,000,000 5.25% Series H Senior Notes due September 21, 2014 issued
pursuant to Note Purchase Agreement dated as of September 21, 2004 among the
Company and each of the investors listed on the Purchase Schedule attached
thereto.



6.   $115,000,000 4.96% Series D Senior Notes due October 18, 2012 and
$60,000,000 5.60% Series E Senior Notes due October 18, 2017, issued pursuant to
Note Purchase Agreement dated as of October 18, 2002 among the Company and each
of the investors listed on the Purchase Schedule attached thereto.



7.   $55,000,000 7.43% Series C Notes dated March 2, 2001 due March 2, 2011
issued pursuant to the Shelf Agreement.



8.   $25,000,000 7.90% Series B Notes due January 10, 2011 issued pursuant to
Note Purchase and Private Shelf Agreement dated as of January 10, 2001 among the
Company and The Prudential Insurance Company and certain of affiliates thereof
(the “Shelf Agreement”) and $55,000,000 Private Shelf Facility established
thereunder.



9.   $15,000,000 4.08% Series F Senior Notes due April 13, 2010 and $15,000,000
4.39% Series G Senior Notes due April 13, 2011 issued pursuant to Note Purchase
and Private Shelf Agreement dated as of April 13, 2004 among the Company and The
Prudential Insurance Company and certain of affiliates thereof and $70,000,000
Private Shelf Facility established thereunder.



10.   Loan Agreement dated as of September 28, 1984 between St. Paul Bank for
Cooperatives and Inver Grove Associates Limited Partnership.

68

EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

69

October [4], 2007

To each of the Purchasers listed
on the attached Annex 1

Re: CHS Inc.



      $400,000,000 6.18% Series I Senior Notes due October [4], 2017

Ladies and Gentlemen:

We have acted as special counsel for each of the Purchasers named on Annex I
hereto (the “Purchasers”) in connection with that certain Note Purchase
Agreement, dated as of October [4], 2007 (the “Note Purchase Agreement”) by and
among the CHS Inc., a Minnesota nonstock agricultural cooperative corporation
(the “Company”) and the Purchasers which provides, among other things, for the
issuance and sale by the Company of its 6.18% Series I Senior Notes due October
[4], 2017 in the aggregate principal amount of Four Hundred Million Dollars
($$400,000,000) (the “Notes”).

The capitalized terms used herein and not defined herein have the meanings
assigned to them by or pursuant to the terms of the Note Purchase Agreement.
This opinion is delivered to each of the Purchasers pursuant to Section 4.4(b)
of the Note Purchase Agreement. Our representation of the Purchasers has been as
special counsel for the purposes stated above.

In connection with this opinion, we have examined originals or copies of the
following documents:



  (A)   the Note Purchase Agreement;



  (B)   the Notes;



  (C)   a certificate of the Secretary of the Company, dated the date hereof,
delivered pursuant to Section 4.3(b) of the Note Purchase Agreement, certifying
that the copies attached thereto of the Company’s articles of incorporation and
by-laws (the “Company’s Governing Documents”) and those certain resolutions
passed by the Board of Directors of the Company authorizing participation in the
transactions contemplated by the Notes and the Note Purchase Agreement are true,
complete and correct copies thereof and are in full force and effect, and as to
the incumbency and specimen signatures of certain officers of the Company;



  (D)   an Officer’s Certificate on behalf of the Company, dated the date hereof
and delivered pursuant to Section 4.3(a) of the Note Purchase Agreement, with
respect to the matters set forth therein;



  (E)   a cross receipt acknowledging payment and receipt of the purchase price
for the Notes (the “Cross Receipt”);



  (F)   a letter from Banc of America Securities LLC, dated October [4], 2007,
making certain representations with respect to the manner in which the Notes
were offered (the “Offeree Letter”); and



  (G)   the opinion of David A. Kastelic, General Counsel for the Company, dated
the date hereof and delivered to the Purchasers pursuant to Section 4.4(a) of
the Note Purchase Agreement.

The Note Purchase Agreement and the Notes are sometimes referred to herein as
the “Financing Documents.” This opinion is based entirely upon our examination
of the documents listed in the preceding paragraph and we have made no other
documentary review or investigation for purposes of this opinion. Based on such
investigation as we have deemed appropriate, the opinion referred to in clause
(vii) above is satisfactory in form and scope to us, and, in our opinion, you
are justified in relying thereon.

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with the Purchasers’ permission, entirely upon (1) the representations and
warranties of the Company and the Purchasers set forth in the Note Purchase
Agreement, (2) the correctness of all statements set forth in the certificates
described in paragraphs (iii) and (iv) above, and (3) the Offeree Letter, and
have assumed, without independent inquiry, the accuracy of such representations,
warranties, certificates and letter.

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document and that each
Person executing the Financing Documents validly exists, has the power,
authority and legal right under its articles of incorporation, by-laws, and
other governing organizational documents, and under applicable corporate,
cooperative or other enterprise legislation and other applicable laws, as the
case may be, to enter into and perform its obligations under the Financing
Documents, and is qualified to do business and in good standing under the laws
of its jurisdiction of incorporation or organization and each jurisdiction where
such qualification is required generally or is necessary in order for such party
to enforce its rights under such documents, and that such documents have been
duly authorized, executed and delivered by, and, as to Persons other than the
Company, are binding upon and enforceable against, such Persons. In addition, we
have relied upon the Offeree Letter without independent investigation.

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. This opinion is limited solely to the internal substantive
laws of the State of New York as applied by courts located in the State of New
York without regard to choice of law (except to the extent addressed in
paragraph 5 below) and the federal laws of the United States of America (in each
case, except for federal and state tax, energy, utilities, agriculture, national
security or antitrust laws, as to which we express no opinion in this letter),
and we express no opinion as to the laws of any other jurisdiction. In
particular, our opinion in paragraph 2 below is based solely on a review of the
Company’s Governing Documents and not on any analysis of the internal
substantive law of the jurisdiction of organization of the Company, including
statutes, rules or regulations or any interpretations thereof by any court,
administrative body or other Governmental Authority and we express no opinion in
paragraph 2 below as to the internal substantive law of the Company’s
jurisdiction of organization. In addition, we note that the Financing Documents
contain provisions stating that they are to be governed by the laws of the State
of New York (each, a “Choice of Law Provision”). Except to the extent addressed
below in paragraph 5, no opinion is given herein as to any Choice of Law
Provision, or otherwise as to the choice of law or internal substantive rules of
law that any court or other tribunal may apply to the transactions contemplated
by the Financing Documents. Except as set forth in paragraph 4 below, we express
no opinions as to any securities or “blue sky” laws of any jurisdiction.

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to the Purchasers:

(a) We have assumed without any independent investigation (i) that the
execution, delivery and performance by each of the parties thereto of the
Financing Documents do not and will not conflict with, or result in a breach of,
the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Governing
Documents of the Company, any order, judgment, arbitration award or stipulation,
or any agreement, to which any of such parties is a party or is subject or by
which any of the properties or assets of any of such parties is bound and
(ii) that the statements regarding delivery and receipt of documents and funds
referred to in the Cross Receipt between you and the Company are true and
correct.

(b) The enforcement of any obligations of any Person under the Financing
Documents or otherwise may be limited by or subject to bankruptcy, insolvency,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors’ rights and remedies (including such as
may deny giving effect to waivers of debtors’ or guarantors’ rights), and we
express no opinion as to the status under any fraudulent conveyance laws or
fraudulent transfer laws of any of the obligations of any Person, whether under
the Financing Documents or otherwise.

(c) We express no opinion as to the availability of any specific or equitable
relief of any kind.

(d) The enforcement of any of the Purchasers’ rights may in all cases be subject
to an implied duty of good faith and fair dealing and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

(e) We express no opinion as to the enforceability of any particular provision
of any of the Financing Documents relating to or constituting (i) waivers of
rights to object to jurisdiction or venue, or consents to jurisdiction or venue,
(ii) waivers of rights to (or methods of) service of process, or rights to trial
by jury, or other rights or benefits bestowed by operation of law, (iii) waivers
of any applicable defenses, setoffs, recoupments, or counterclaims,
(iv) exculpation or exoneration clauses, clauses relating to rights of indemnity
or contribution, and clauses relating to releases or waivers of unmatured claims
or rights (v) waivers or variations of legal provisions or rights which are not
capable of waiver or variation under applicable law.

(f) Our opinion in paragraph 3 below is based solely on a review of generally
applicable laws of the State of New York and the United States of America and
not on any search with respect to, or review of, any orders, decrees, judgments
or other determinations specifically applicable to the Company.

(g) We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring after the date hereof
on the matters addressed in this opinion letter, and we assume no responsibility
to inform you of additional or changed facts, or changes in law, of which we may
become aware.

Based upon the foregoing, and subject to the limitations and qualifications set
forth below, we are of the opinion that:

1. Each of the Note Purchase Agreement and the Notes constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms.

2. The execution and delivery by the Company of the Note Purchase Agreement and
the Notes, the sale of the Notes and compliance by the Company with the
provisions thereof will not constitute a violation of any of the provisions of
the Company’s Governing Documents or any law, statute, rule or regulation of the
State of New York.

3. No consent, approval or authorization of, or designation, declaration,
filing, registration, qualification or recordation with, any Governmental
Authority in respect of the Company is required under the laws of the State of
New York or the United States of America in connection with (a) the execution
and delivery by the Company of the Note Purchase Agreement, or (b) the offer,
issue, sale and delivery of the Notes by the Company under the circumstances
contemplated by the Note Purchase Agreement.

4. Under the circumstances contemplated by the Note Purchase Agreement, the
offer and sale by the Company of the Notes delivered to the Purchasers today
does not require registration under the Securities Act of 1933, as amended, and
the Company is not required to qualify an indenture in respect of the issuance
of the Notes under the Trust Indenture Act of 1939, as amended.

5. The Choice of Law Provisions are enforceable in accordance with New York
General Obligations Law section 5-1401, as applied by a New York State court or
a federal court sitting in New York and applying New York choice of law
principles.

This opinion is delivered solely to the Purchasers and for the Purchasers’
benefit in connection with the Financing Documents and may not be relied upon by
the Purchasers for any other purpose or relied upon by any other Person (other
than future holders of Notes acquired in accordance with the terms of the Note
Purchase Agreement) for any reason without our prior written consent.

Very truly yours,

BINGHAM McCUTCHEN LLP

70

Annex 1

Purchasers

71